


110 HJ 20 PCS: Making further continuing appropriations

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIA
		Calendar No. 18
		110th CONGRESS
		1st Session
		H. J. RES. 20
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 31, 2007
			Received and read the first time
		
		
			February 1, 2007
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		Making further continuing appropriations
		  for the fiscal year 2007, and for other purposes.
	
	
		That this joint resolution may be cited as
			 the Revised Continuing Appropriations Resolution, 2007.
		2.The Continuing Appropriations Resolution,
			 2007 (Public
			 Law 109–289, division B), as amended by Public Laws 109–369 and
			 109–383, is amended to read as follows:
			
				BCONTINUING
				APPROPRIATIONS RESOLUTION, 2007
					The following sums are hereby
				appropriated, out of any money in the Treasury not otherwise appropriated, and
				out of applicable corporate or other revenues, receipts, and funds, for the
				several departments, agencies, corporations, and other organizational units of
				Government for fiscal year 2007, and for other purposes, namely:
					IFULL-YEAR
				CONTINUING APPROPRIATIONS
						101.(a)Such amounts as may be
				necessary, at the level specified in subsection (c) and under the authority and
				conditions provided in the applicable appropriations Act for fiscal year 2006,
				for projects or activities (including the costs of direct loans and loan
				guarantees) that are not otherwise provided for and for which appropriations,
				funds, or other authority were made available in the following appropriations
				Acts:
								(1)The Agriculture,
				Rural Development, Food and Drug Administration, and Related Agencies
				Appropriations Act, 2006.
								(2)The Energy and
				Water Development Appropriations Act, 2006.
								(3)The Foreign
				Operations, Export Financing, and Related Programs Appropriations Act,
				2006.
								(4)The Department of
				the Interior, Environment, and Related Agencies Appropriations Act,
				2006.
								(5)The Departments of
				Labor, Health and Human Services, and Education, and Related Agencies
				Appropriations Act, 2006.
								(6)The Legislative
				Branch Appropriations Act, 2006.
								(7)The Military
				Quality of Life and Veterans Affairs Appropriations Act, 2006.
								(8)The Science, State,
				Justice, Commerce, and Related Agencies Appropriations Act, 2006.
								(9)The
				Transportation, Treasury, Housing and Urban Development, the Judiciary, the
				District of Columbia, and Independent Agencies Appropriations Act, 2006.
								(b)For purposes of
				this division, the term level means an amount.
							(c)The level referred
				to in subsection (a) shall be the amounts appropriated in the appropriations
				Acts referred to in such subsection, including transfers and obligation
				limitations, except that—
								(1)such level shall not include any amount
				designated as an emergency requirement, or to be for overseas contingency
				operations, pursuant to section 402 of H. Con. Res. 95 (109th Congress), the
				concurrent resolution on the budget for fiscal year 2006; and
								(2)such level shall
				be calculated without regard to any rescission or cancellation of funds or
				contract authority, other than—
									(A)the 1 percent
				government-wide rescission made by section 3801 of division B of Public Law
				109–148;
									(B)the 0.476 percent
				across-the-board rescission made by section 439 of
				Public Law
				109–54, relating to the Department of the Interior,
				environment, and related agencies; and
									(C)the 0.28 percent
				across-the-board rescission made by section 638 of
				Public Law
				109–108, relating to Science, State, Justice, Commerce, and
				related agencies.
									102.Appropriations
				made by section 101 shall be available to the extent and in the manner that
				would be provided by the pertinent appropriations Act.
						103.Appropriations provided by this division
				that, in the applicable appropriations Act for fiscal year 2006, carried a
				multiple-year or no-year period of availability shall retain a comparable
				period of availability.
						104.Except as otherwise expressly provided in
				this division, the requirements, authorities, conditions, limitations, and
				other provisions of the appropriations Acts referred to in section 101(a) shall
				continue in effect through the date specified in section 106.
						105.No appropriation
				or funds made available or authority granted pursuant to section 101 shall be
				used to initiate or resume any project or activity for which appropriations,
				funds, or other authority were specifically prohibited during fiscal year
				2006.
						106.Unless otherwise provided for in this
				division or in the applicable appropriations Act, appropriations and funds made
				available and authority granted pursuant to this division shall be available
				through September 30, 2007.
						107.Expenditures made pursuant to this division
				prior to the enactment of the Revised Continuing Appropriations Resolution,
				2007, shall be charged to the applicable appropriation, fund, or authorization
				provided by this division (or the applicable regular appropriations Act for
				fiscal year 2007) as in effect following such enactment.
						108.Funds appropriated
				by this division may be obligated and expended notwithstanding section 10 of
				Public Law
				91–672 (22 U.S.C. 2412), section 15 of the
				State Department Basic Authorities Act of
				1956 (22
				U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal
				Years 1994 and 1995 (22 U.S.C. 6212), and section
				504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)).
						109.With respect to any discretionary account
				for which advance appropriations were provided for fiscal year 2007 or 2008 in
				an appropriations Act for fiscal year 2006, the levels established by section
				101 shall include advance appropriations in the same amount for fiscal year
				2008 or 2009, respectively, with a comparable period of availability.
						110.(a)For entitlements and other mandatory
				payments whose budget authority was provided in appropriations Acts for fiscal
				year 2006, and for activities under the Food
				Stamp Act of 1977, the levels established by section 101 shall be
				the amounts necessary to maintain program levels under current law.
							(b)In addition to the
				amounts otherwise provided by section 101, the following amounts shall be
				available for the following accounts for advance payments for the first quarter
				of fiscal year 2008:
								(1)Department of Labor, Employment
				Standards Administration, Special Benefits for Disabled Coal Miners,
				for benefit payments under title IV of the Federal Mine Safety and Health Act
				of 1977, $68,000,000, to remain available until expended.
								(2)Department of Health and Human
				Services, Centers for Medicare and Medicaid Services, Grants to States for
				Medicaid, for payments to States or in the case of section 1928 on
				behalf of States under title XIX of the Social Security Act, $65,257,617,000,
				to remain available until expended.
								(3)Department of Health and Human
				Services, Administration for Children and Families, Payments to States for
				Child Support Enforcement and Family Support Programs, for payments to
				States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI
				of the Social Security Act and the Act of July 5, 1960 (24 U.S.C. ch. 9),
				$1,000,000,000, to remain available until expended.
								(4)Department of Health and Human
				Services, Administration for Children and Families, Payments to States for
				Foster Care and Adoption Assistance, for payments to States or other
				non-Federal entities under title IV–E of the Social Security Act,
				$1,810,000,000.
								(5)Social Security Administration,
				Supplemental Security Income Program, for benefit payments under title
				XVI of the Social Security Act, $16,810,000,000, to remain available until
				expended.
								111.(a)(1)In addition to any
				amounts otherwise provided by this division, such sums as may be necessary are
				hereby appropriated to fund, for covered employees under a statutory pay system
				(as defined by section 5302 of title 5, United
				States Code), 50 percent of any increase in rates of pay which became effective
				under sections 5303 through 5304a of such title 5 in January 2007.
								(2)(A)In addition to any amounts otherwise
				provided by this division, such sums as may be necessary are hereby
				appropriated to provide the amount which would be necessary to fund, for
				covered employees not described in paragraph (1), 50 percent of the cost of an
				increase in rates of pay, calculated as if such employees were covered by
				paragraph (1) and as if such increase had been made on the first day of the
				first pay period beginning in January 2007 based on the rates that were in
				effect for such employees as of the day before such first day.
									(B)Subparagraph (A) is intended only to
				provide funding for pay increases for covered employees not described in
				paragraph (1). Nothing in subparagraph (A) shall be considered to modify,
				supersede, or render inapplicable the provisions of law in accordance with
				which the size or timing of any pay increase actually provided with respect to
				such employees is determined.
									(b)Appropriations
				under this section shall include funding for pay periods beginning on or after
				January 1, 2007, and the pay costs covered by this appropriation shall include
				50 percent of the increases in agency contributions for employee benefits
				resulting from the pay increases described in subsection (a).
							(c)For purposes of this section, the term
				covered employees means employees whose pay is funded in whole
				or in part (including on a reimbursable basis) by any account for which funds
				are provided by this division (other than by chapters 2 and 11 of title II of
				this division) after October 4, 2006.
							112.Any language
				specifying an earmark in a committee report or statement of managers
				accompanying an appropriations Act for fiscal year 2006 shall have no legal
				effect with respect to funds appropriated by this division.
						113.Within 30 days of the enactment of this
				section, each of the following departments and agencies shall submit to the
				Committees on Appropriations of the House of Representatives and the Senate a
				spending, expenditure, or operating plan for fiscal year 2007 at a level of
				detail below the account level:
							(1)Department of
				Agriculture.
							(2)Department of Commerce, including the
				United States Patent and Trademark Office.
							(3)Department of
				Defense, with respect to military construction, family housing, the Department
				of Defense Base Closure accounts, and Defense Health
				Program.
							(4)Department of
				Education.
							(5)Department of
				Energy.
							(6)Department of
				Health and Human Services.
							(7)Department of
				Housing and Urban Development.
							(8)Department of the
				Interior.
							(9)Department of
				Justice.
							(10)Department of Labor.
							(11)Department of
				State and United States Agency for International Development.
							(12)Department of
				Transportation.
							(13)Department of the Treasury.
							(14)Department of
				Veterans Affairs, including Construction, Major Projects.
							(15)National
				Aeronautics and Space Administration.
							(16)National Science
				Foundation.
							(17)The Judiciary.
							(18)Office of National Drug Control
				Policy.
							(19)General Services
				Administration.
							(20)Office of Personnel Management.
							(21)National Archives
				and Records Administration.
							(22)Environmental
				Protection Agency.
							(23)Indian Health
				Service.
							(24)Smithsonian
				Institution.
							(25)Social Security
				Administration.
							(26)Corporation for
				National and Community Service.
							(27)Corporation for
				Public Broadcasting.
							(28)Food and Drug
				Administration.
							114.Within 15 days after the enactment of this
				section, the Director of the Office of Management and Budget shall submit to
				the Committees on Appropriations of the House of Representatives and the
				Senate—
							(1)a report
				specifying, by account, the amounts provided by this division for executive
				branch departments and agencies; and
							(2)a report specifying, by account, the
				amounts provided by section 111 for executive branch departments and
				agencies.
							115.Notwithstanding any other provision of this
				division and notwithstanding section 601(a)(2) of the Legislative
				Reorganization Act of 1946 (2 U.S.C. 31), the percentage
				adjustment scheduled to take effect under such section for 2007 shall not take
				effect.
						IIELIMINATION OF
				EARMARKS, ADJUSTMENTS IN FUNDING, AND OTHER PROVISIONS
						1AGRICULTURE, RURAL
				DEVELOPMENT, FOOD AND DRUG ADMINISTRATION, AND RELATED AGENCIES
							20101.Notwithstanding section 101, the level for
				each of the following accounts for Agricultural Programs of the Department of
				Agriculture shall be as follows: Common Computing Environment,
				$107,971,000; Economic Research Service, $74,825,000;
				National Agricultural Statistics Service, $146,543,000, of which
				up to $36,074,000 shall be available until expended for the Census of
				Agriculture; Agricultural Research Service, Buildings and
				Facilities, $0; Cooperative State Research, Education, and
				Extension Service, Research and Education Activities, $671,224,000;
				Cooperative State Research, Education, and Extension Service, Extension
				Activities, $450,252,000; Animal and Plant Health Inspection
				Service, Salaries and Expenses, $841,970,000; Agricultural
				Marketing Service, Payments to States and Possessions, $1,334,000;
				Grain Inspection, Packers and Stockyards Administration, Salaries and
				Expenses, $37,564,000; Food Safety and Inspection
				Service, $886,982,000; and Farm Service Agency, Salaries and
				Expenses, $1,028,700,000.
							20102.The amounts included under the heading
				Cooperative State Research, Education, and Extension Service, Research
				and Education Activities in the Agriculture, Rural Development, Food
				and Drug Administration, and Related Agencies Appropriations Act, 2006 (Public
				Law 109–97) shall be applied to funds appropriated by this division as follows:
				by substituting $322,597,000 for $178,757,000; by
				substituting $30,008,000 for $22,230,000; by
				substituting for payments to eligible institutions (7 U.S.C. 3222),
				$40,680,000 for for payments to the 1890 land-grant colleges,
				including Tuskegee University and West Virginia State University (7 U.S.C.
				3222), $37,591,000; by substituting $0 for
				$128,223,000; by substituting competitive grants for
				agricultural research on improved pest control for special
				grants for agricultural research on improved pest control; by
				substituting $190,229,000 for $183,000,000; by
				substituting $1,544,000 for $1,039,000; by
				substituting competitive grants for the purpose of carrying out all
				provisions of 7 U.S.C. 3242 for noncompetitive grants for the
				purpose of carrying out all provisions of 7 U.S.C. 3242; by
				substituting to institutions eligible to receive funds under 7 U.S.C.
				3221 and 3222, $12,375,000 for to colleges eligible to receive
				funds under the Act of August 30, 1890 (7 U.S.C. 321–326 and 328), including
				Tuskegee and West Virginia State University, $12,312,000; by
				substituting $3,342,000 for $2,250,000; by
				substituting $10,083,000 for $50,471,000; by
				substituting $2,561,000 for $2,587,000; and by
				substituting $2,030,000 for $2,051,000.
							20103.The amounts included under the heading
				Cooperative State Research, Education, and Extension Service, Extension
				Activities in the Agriculture, Rural Development, Food and Drug
				Administration, and Related Agencies Appropriations Act, 2006 shall be applied
				to funds appropriated by this division as follows: by substituting
				$285,565,000 for $275,730,000; by substituting
				$3,321,000 for $3,273,000; by substituting
				$63,538,000 for $62,634,000; by substituting
				at institutions eligible to receive funds under 7 U.S.C. 3221 and 3222,
				$16,777,000 for at the 1890 land-grant colleges, including
				Tuskegee University and West Virginia State University, as authorized by
				section 1447 of Public Law 95–113 (7 U.S.C. 3222b),
				$16,777,000; by substituting $3,000,000 for
				$1,196,000; by substituting payments for cooperative
				extension work by eligible institutions (7 U.S.C. 3221), $35,205,000
				for payments for cooperative extension work by the colleges receiving
				the benefits of the second Morrill Act (7 U.S.C. 321–326 and 328) and Tuskegee
				University and West Virginia State University, $33,868,000; and by
				substituting $6,922,000 for $25,390,000.
							20104.Notwithstanding section 101, the level for
				each of the following accounts for Conservation Programs of the Department of
				Agriculture shall be as follows: Natural Resources Conservation Service,
				Conservation Operations, $759,124,000; and Natural Resources
				Conservation Service, Watershed and Flood Prevention Operations,
				$0.
							20105.Notwithstanding section 101, the level for
				each of the following accounts for Rural Development Programs of the Department
				of Agriculture shall be as follows: Rural Development Salaries and
				Expenses, $160,349,000; Rural Business-Cooperative Service,
				Rural Cooperative Development Grants, $26,718,000; and Rural
				Utilities Service, Rural Telephone Bank Program Account, $0.
							20106.Notwithstanding section 101, the level for
				Rural Housing Service, Rental Assistance Program shall be
				$616,020,000, to remain available through September 30, 2008, and the second
				and third provisos under such heading shall not apply to funds appropriated by
				this division. Using funds available in such account, the Secretary of
				Agriculture may enter into or renew contracts under section 521(a)(2) of the
				Housing Act of 1949 (42 U.S.C. 1490a(a)(2)) for two
				years. Any unexpended balances remaining at the end of such two-year agreements
				may be transferred and used for the purposes of any debt reduction;
				maintenance, repair, or rehabilitation of any existing projects; preservation;
				and rental assistance activities authorized under title V of such Act (42
				U.S.C. 1471 et seq.).
							20107.Notwithstanding section 101, the level for
				Food and Nutrition Service, Child Nutrition Programs shall be
				$13,345,487,000, of which $7,614,414,000 is appropriated funds and
				$5,731,073,000 shall be derived by transfer from funds available under section
				32 of the Act of August 24, 1935 (7 U.S.C. 612c).
							20108.Notwithstanding section 101, the level for
				each of the following accounts for Foreign Assistance and Related Programs of
				the Department of Agriculture shall be as follows: Foreign Agricultural
				Service, Salaries and Expenses, $155,422,000; Foreign
				Agricultural Service, Public Law 480 Title I Ocean Freight Differential
				Grants, $0; and Foreign Agricultural Service, Public Law 480
				Title II Grants, $1,214,711,000.
							20109.Notwithstanding section 101, the level for
				Food and Drug Administration, Salaries and Expenses shall be
				$1,965,207,000, of which $352,200,000 shall be derived from prescription drug
				user fees authorized by
				21 U.S.C.
				379h, shall be credited to this account and remain available
				until expended, and shall not include any fees pursuant to 21 U.S.C. 379h(a)(2)
				and (a)(3) assessed for fiscal year 2008 but collected in fiscal year 2007,
				$43,726,000 shall be derived from medical device user fees authorized by 21
				U.S.C. 379j and shall be credited to this account and remain available until
				expended, and $11,604,000 shall be derived from animal drug user fees
				authorized by 21 U.S.C. 379j and shall be credited to this account and remain
				available until expended: Provided,  That fees derived from
				prescription drug, medical device, and animal drug assessments received during
				fiscal year 2007, including any such fees assessed prior to the current fiscal
				year but credited during the current year, shall be subject to the fiscal year
				2007 limitation: Provided further,  That none of these funds
				shall be used to develop, establish, or operate any program of user fees
				authorized by 31 U.S.C. 9701: Provided further,  That of the
				total amount appropriated: (1) $453,180,000 shall be for the Center for Food
				Safety and Applied Nutrition and related field activities in the Office of
				Regulatory Affairs; (2) $567,594,000 shall be for the Center for Drug
				Evaluation and Research and related field activities in the Office of
				Regulatory Affairs, of which not less than $34,900,000 shall be for the Office
				of Generic Drugs; (3) $209,180,000 shall be for the Center for Biologics
				Evaluation and Research and for related field activities in the Office of
				Regulatory Affairs; (4) $103,544,000 shall be for the Center for Veterinary
				Medicine and for related field activities in the Office of Regulatory Affairs;
				(5) $253,710,000 shall be for the Center for Devices and Radiological Health
				and for related field activities in the Office of Regulatory Affairs; (6)
				$41,751,000 shall be for the National Center for Toxicological Research; (7)
				$68,609,000 shall be for Rent and Related activities, of which $25,552,000 is
				for relocation expenses, other than the amounts paid to the General Services
				Administration for rent; (8) $146,013,000 shall be for payments to the General
				Services Administration for rent; and (9) $121,626,000 shall be for other
				activities, including the Office of the Commissioner, the Office of Management,
				the Office of External Relations, the Office of Policy and Planning, and
				central services for these offices.
							20110.Notwithstanding section 101, the level for
				Food and Drug Administration, Buildings and Facilities shall be
				$4,950,000.
							20111.Notwithstanding any other provision of this
				division, the following provisions included in the Agriculture, Rural
				Development, Food and Drug Administration, and Related Agencies Appropriations
				Act, 2006 shall not apply to funds appropriated by this division: the last
				proviso under the heading Common Computing Environment; the
				provisos under the heading Economic Research Service; the third,
				fourth, sixth, and eighth through twelfth provisos under the heading
				Agricultural Research Service, Salaries and Expenses; the
				set-aside of funds under the heading Agricultural Marketing Service,
				Payments to States and Possessions; the set-aside of $753,252,000 under
				the heading Food Safety and Inspection Service and the first
				three provisos under such heading; the first proviso under the heading
				Natural Resources Conservation Service, Resource Conservation and
				Development; the set-aside of $5,600,000 in the seventh proviso under
				the heading Rural Development Programs, Rural Community Advancement
				Program; the first proviso under the heading Rural Development
				Salaries and Expenses; the second proviso in the second paragraph under
				the heading Rural Housing Service, Rural Housing Insurance Fund Program
				Account; the last paragraph under the heading Rural
				Business-Cooperative Service, Rural Economic Development Loans Program
				Account; the set-aside of $2,500,000 under the heading Rural
				Business-Cooperative Service, Rural Cooperative Development Grants; the
				proviso under the heading Rural Business-Cooperative Service, Rural
				Empowerment Zones and Enterprise Communities Grants; the last paragraph
				under the heading Rural Utilities Service, Rural Telephone Bank Program
				Account; the second proviso under the heading Food and Nutrition
				Service, Food Stamp Program; the first paragraph, including the proviso
				in such paragraph, under the heading Foreign Agricultural Service,
				Public Law 480 Title I Direct Credit and Food for Progress Program
				Account; and the first four provisos under the heading Food and
				Drug Administration, Salaries and Expenses.
							20112.The following provisions of the
				Agriculture, Rural Development, Food and Drug Administration, and Related
				Agencies Appropriations Act, 2006 shall be applied to funds appropriated by
				this division by substituting ‘2007’ and ‘2008’ for ‘2006’ and ‘2007’,
				respectively, each place they appear: the second paragraph under the heading
				Animal and Plant Health Inspection Service, Salaries and
				Expenses; the availability of funds clause under the heading
				Natural Resources Conservation Service, Conservation Operations;
				the eighth proviso under the heading Rural Development Programs, Rural
				Community Advancement Program; the first proviso in the second
				paragraph under the heading Rural Housing Service, Rural Housing
				Insurance Fund Program Account; the proviso under the heading
				Rural Housing Service, Mutual and Self-Help Housing Grants; the
				fourth proviso under the heading Rural Housing Service, Rural Housing
				Assistance Grants; the three availability of funds clauses under the
				heading Rural Business-Cooperative Service, Rural Development Loan Fund
				Program Account; the second proviso under the heading Food and
				Nutrition Service, Special Supplemental Nutrition Program for Women, Infants,
				and Children (WIC); section 719; section 734; and section 738.
							20113.Section 704 of the Agriculture, Rural
				Development, Food and Drug Administration, and Related Agencies Appropriations
				Act, 2006 shall be applied to the funds appropriated by this division by
				substituting avian influenza programs for low pathogen
				avian influenza program.
							20114.The following sections of title VII of the
				Agriculture, Rural Development, Food and Drug Administration, and Related
				Agencies Appropriations Act, 2006 shall be applied to funds appropriated by
				this division by substituting $0 for the following dollar amounts: section 721,
				$2,500,000; section 723, $1,250,000; section 755, $1,000,000; section 764,
				$650,000; section 766, $200,000; section 767, $2,250,000; section 779,
				$6,000,000; section 790, $140,000, $400,000, $200,000, $500,000, and $350,000;
				and section 791, $1,000,000.
							20115.The following sections of title VII of the
				Agriculture, Rural Development, Food and Drug Administration, and Related
				Agencies Appropriations Act, 2006 shall not apply for fiscal year 2007: section
				726; paragraphs (1) and (2) of section 754; section 768; section 785; and
				section 789.
							20116.The following sections of title VII of the
				Agriculture, Rural Development, Food and Drug Administration, and Related
				Agencies Appropriations Act, 2006 authorized or required certain actions by the
				Secretary of Agriculture that have been performed before the date of the
				enactment of this division and need not reoccur: section 761; section 770;
				section 782; and section 783.
							20117.Of the unobligated balances under section
				32 of the Act of August 24, 1935 (7 U.S.C. 612c), $37,601,000 is
				rescinded.
							20118.Of the unobligated balances of funds
				provided pursuant to section 16(h)(1)(A) of the Food Stamp Act of 1977 (7
				U.S.C. 2025(h)(1)(A)), $11,200,000 is rescinded.
							20119.Of the funds derived from interest on the
				cushion of credit payments, as authorized by section 313 of the Rural
				Electrification Act of 1936 (7 U.S.C. 940c), $74,000,000 shall
				not be obligated and $74,000,000 is rescinded.
							20120.In addition to amounts otherwise
				appropriated or made available by this division, $31,000,000 is appropriated to
				the Secretary of Agriculture for the costs of loan and loan guarantees under
				the Rural Development Mission Area to ensure that the fiscal year 2006 program
				levels for such loan and loan guarantee programs are maintained for fiscal year
				2007. The Secretary may transfer funds, to the extent practicable, among loan
				and loan guarantee programs within the Rural Development Mission Area to ensure
				that the fiscal year 2006 program levels for such programs and activities are
				maintained during fiscal year 2007.
							20121.For the programs and activities
				administered by the Secretary of Agriculture under the Farm Service Agency,
				Agricultural Credit Insurance Fund, the Secretary may transfer funds made
				available by this division among programs and activities within such Fund:
				Provided,  That the fiscal year 2006 program levels for such
				programs and activities are at least maintained.
							20122.With respect to any loan or loan guarantee
				program administered by the Secretary of Agriculture that has a negative credit
				subsidy score for fiscal year 2007, the program level for the loan or loan
				guarantee program, for the purposes of the Federal Credit Reform Act of 1990,
				shall be the program level established pursuant to such Act for fiscal year
				2006.
							20123.The Secretary of Agriculture shall continue
				the Water and Waste Systems Direct Loan Program and the loan guarantee programs
				of the Agricultural Credit Insurance Fund under the authority and conditions
				(including the borrower’s interest rate and fees as of September 1, 2006)
				provided by the Agriculture, Rural Development, Food and Drug Administration,
				and Related Agencies Appropriations Act, 2006.
							20124.Of the appropriations available for
				payments for the nutrition and family education program for low-income areas
				under section 3(d) of the Smith-Lever Act (7 U.S.C. 343(d)), if the payment
				allocation pursuant to section 1425(c) of the National Agricultural Research,
				Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3175(c)) would be less than
				$100,000 for any institution eligible under section 3(d)(2) of the Smith-Lever
				Act, the Secretary of Agriculture shall adjust payment allocations under
				section 1425(c) of the National Agricultural Research, Extension, and Teaching
				Policy Act of 1977 to ensure that each institution receives a payment of not
				less than $100,000.
							2Department of
				Defense
							20201.For purposes of title I, the appropriations
				Acts listed in section 101(a) shall be deemed to include the Department of
				Defense Appropriations Act, 2006 for purposes of activities of the Department
				of Defense under the Environmental Restoration accounts.
							20202.In addition to amounts otherwise provided
				in this division or any other Act, amounts are appropriated for certain
				military activities of the Department of Defense for the fiscal year ending
				September 30, 2007, as follows:
								(1)For an additional
				amount for Military Personnel, Army, $3,902,556,000, to be
				available for the basic allowance for housing for members of the Army on active
				duty.
								(2)For an additional
				amount for Military Personnel, Navy, $3,726,778,000, to be
				available for the basic allowance for housing for members of the Navy on active
				duty.
								(3)For an additional
				amount for Military Personnel, Marine Corps, $1,241,965,000, to
				be available for the basic allowance for housing for members of the Marine
				Corps on active duty.
								(4)For an additional
				amount for Military Personnel, Air Force, $3,278,835,000, to be
				available for the basic allowance for housing for members of the Air Force on
				active duty.
								(5)For an additional
				amount for Reserve Personnel, Army, $321,642,000, to be
				available for the basic allowance for housing for members of the Army Reserve
				on active duty.
								(6)For an additional
				amount for Reserve Personnel, Navy, $204,115,000, to be
				available for the basic allowance for housing for members of the Navy Reserve
				on active duty.
								(7)For an additional
				amount for Reserve Personnel, Marine Corps, $43,082,000, to be
				available for the basic allowance for housing for members of the Marine Corps
				Reserve on active duty.
								(8)For an additional
				amount for Reserve Personnel, Air Force, $76,218,000, to be
				available for the basic allowance for housing for members of the Air Force
				Reserve on active duty.
								(9)For an additional
				amount for National Guard Personnel, Army, $457,226,000, to be
				available for the basic allowance for housing for members of the Army National
				Guard on active duty.
								(10)For an additional
				amount for National Guard Personnel, Air Force, $258,000,000, to
				be available for the basic allowance for housing for members of the Air
				National Guard on active duty.
								(11)For an additional
				amount for Operation and Maintenance, Army, $1,810,774,000, to
				be available for facilities sustainment, restoration and modernization.
								(12)For an additional
				amount for Operation and Maintenance, Navy, $1,202,313,000, to
				be available for facilities sustainment, restoration and modernization.
								(13)For an additional
				amount for Operation and Maintenance, Marine Corps,
				$473,141,000, to be available for facilities sustainment, restoration and
				modernization.
								(14)For an additional
				amount for Operation and Maintenance, Air Force, $1,684,019,000,
				to be available for facilities sustainment, restoration and
				modernization.
								(15)For an additional
				amount for Operation and Maintenance, Defense-Wide, $86,386,000,
				to be available for facilities sustainment, restoration and
				modernization.
								(16)For an additional
				amount for Operation and Maintenance, Army Reserve,
				$202,326,000, to be available for facilities sustainment, restoration and
				modernization.
								(17)For an additional
				amount for Operation and Maintenance, Navy Reserve, $52,136,000,
				to be available for facilities sustainment, restoration and
				modernization.
								(18)For an additional
				amount for Operation and Maintenance, Marine Corps Reserve,
				$10,004,000, to be available for facilities sustainment, restoration and
				modernization.
								(19)For an additional
				amount for Operation and Maintenance, Air Force Reserve,
				$53,850,000, to be available for facilities sustainment, restoration and
				modernization.
								(20)For an additional
				amount for Operation and Maintenance, Army National Guard,
				$387,579,000, to be available for facilities sustainment, restoration and
				modernization.
								(21)For an additional
				amount for Operation and Maintenance, Air National Guard,
				$177,993,000, to be available for facilities sustainment, restoration and
				modernization.
								20203.Notwithstanding any other provision of law
				or of this division, amounts are appropriated for the Defense Health Program of
				the Department of Defense, as follows:
								(1)For expenses, not
				otherwise provided for, for medical and health care programs of the Department
				of Defense, as authorized by law, $21,217,000,000, of which $20,494,000,000
				shall be for Operation and Maintenance, of which not to exceed 2 percent shall
				remain available until September 30, 2008, and of which up to $10,887,784,000
				may be available for contracts entered into under the TRICARE program; of which
				$375,000,000, to remain available for obligation until September 30, 2009,
				shall be for Procurement; and of which $348,000,000, to remain available for
				obligation until September 30, 2008, shall be for Research, Development, Test
				and Evaluation.
								(2)Of the amount made
				available in this section for Research, Development, Test and Evaluation,
				$217,500,000 shall be made available only for peer reviewed cancer research
				activities, of which $127,500,000 shall be for breast cancer research
				activities; of which $10,000,000 shall be for ovarian cancer research
				activities; and of which $80,000,000 shall be for prostate cancer research
				activities.
								(3)Amounts made
				available in this section are subject to the terms and conditions set forth in
				the Department of Defense Appropriations Act, 2007 (Public Law
				109–289).
								3Energy and Water
				Development
							20301.Notwithstanding section 101, the level for
				each of the following accounts shall be as follows: Corps of Engineers,
				Construction, $2,334,440,000; and Corps of Engineers, General
				Expenses, $166,300,000.
							20302.The limitation concerning total project
				costs in section 902 of the Water Resources Development Act of 1986, as amended
				(33 U.S.C.
				2280), shall not apply during fiscal year 2007 to any project
				that received funds provided in this division.
							20303.All of the provisos under the heading
				Corps of Engineers—Civil, Department of Army, Investigations in
				Public Law
				109–103 shall not apply to funds appropriated by this
				division.
							20304.All of the provisos under the heading
				Corps of Engineers—Civil, Department of Army, Construction in
				Public Law
				109–103 shall not apply to funds appropriated by this
				division.
							20305.All of the provisos under the heading
				Corps of Engineers—Civil, Department of Army, Flood Control, Mississippi
				River and Tributaries, Arkansas, Illinois, Kentucky, Louisiana, Mississippi,
				Missouri, and Tennessee in
				Public Law
				109–103 shall not apply to funds appropriated by this
				division.
							20306.All of the provisos under the heading
				Corps of Engineers—Civil, Department of Army, Operation and
				Maintenance in
				Public Law
				109–103 shall not apply to funds appropriated by this
				division.
							20307.The last proviso under the heading
				Corps of Engineers—Civil, Department of Army, General Expenses
				in Public Law
				109–103 shall not apply to funds appropriated by this
				division.
							20308.Section 135 of the Energy and Water
				Development Appropriations Act, 2006 (Public Law 109–103) shall not apply
				to funds appropriated by this division.
							20309.The last proviso under the heading
				Department of the Interior, Bureau of Reclamation, Water and Related
				Resources in
				Public Law
				109–103 shall not apply to funds appropriated by this
				division.
							20310.The last proviso under the heading
				Department of the Interior, Bureau of Reclamation, California Bay-Delta
				Restoration in
				Public Law
				109–103 shall not apply to funds appropriated by this
				division.
							20311.Section 208 of the Energy and Water
				Development Appropriations Act, 2006 (Public Law 109–103) shall not apply
				to funds appropriated by this division.
							20312.Section 8 of the Water Desalination Act of
				1996 (42 U.S.C.
				10301 note) is amended—
								(1)in subsection (a)
				by striking 2006 and inserting 2011; and
								(2)in subsection (b)
				by striking 2006 and inserting 2011.
								20313.Notwithstanding section 101, the level for
				each of the following accounts shall be as follows: Department of
				Energy, Elk Hills School Lands Fund, $0; Department of Energy,
				Northeast Home Heating Oil Reserve, $5,000,000; Department of
				Energy, Energy Information Administration, $90,314,000;
				Department of Energy, Science, $3,796,393,000; Department
				of Energy, Nuclear Waste Disposal, $99,000,000; Department of
				Energy, National Nuclear Security Administration, Weapons Activities,
				$6,275,103,000; and Department of Energy, Defense Environmental
				Cleanup, $5,730,448,000.
							20314.Notwithstanding section 101, the level for
				Department of Energy, Energy Supply and Conservation shall be
				$2,153,627,000, of which not less than $1,473,844,000 shall be for Energy
				Efficiency and Renewable Energy Resources.
							20315.Notwithstanding section 101, the level for
				salaries and expenses of the Department of Energy necessary for departmental
				administration in carrying out the purposes of the Department of Energy
				Organization Act (42
				U.S.C. 7101 et seq.), including the hire of passenger motor
				vehicles and official reception and representation expenses not to exceed
				$35,000, shall be $275,789,000, to remain available until expended, of which
				$43,075,000 shall be available for cyber-security activities and of which
				$7,000,000 shall be available for necessary administrative expenses of the loan
				guarantee program authorized in title XVII of the Energy Policy Act of 2005,
				plus such additional amounts as necessary to cover increases in the estimated
				amount of cost of work for others notwithstanding the provisions of the
				Anti-Deficiency Act (31 U.S.C. 1511 et seq.):
				Provided, That such increases in cost of work are offset by
				revenue increases of the same or greater amount, to remain available until
				expended: Provided further, That moneys received by the
				Department for miscellaneous revenues estimated to total $123,000,000 in fiscal
				year 2007 may be retained and used for operating expenses within this account,
				and may remain available until expended, as authorized by section 201 of
				Public Law
				95–238, notwithstanding the provisions of
				section
				3302 of title 31, United States Code: Provided
				further, That the sum herein appropriated shall be reduced by the
				amount of miscellaneous revenues received during 2007, and any related
				appropriated receipt account balances remaining from prior years’ miscellaneous
				revenues, so as to result in a final fiscal year 2007 appropriation from the
				general fund estimated at not more than $152,789,000.
							20316.Notwithstanding section 101, the level for
				Department of Energy, National Nuclear Security Administration, Defense
				Nuclear Nonproliferation shall be $1,683,339,000, of which $472,730,000
				shall be for International Nuclear Material Protection and Cooperation and of
				which $115,495,000 shall be for Global Threat Reduction Initiative.
							20317.Notwithstanding section 101, the level for
				necessary expenses of the Nuclear Regulatory Commission in carrying out the
				purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of
				1954, including official representation expenses (not to exceed $15,000), and
				including purchase of promotional items for use in the recruitment of
				individuals for employment, shall be $813,300,000, to remain available until
				expended: Provided, That of the amount appropriated herein,
				$45,700,000 shall be derived from the Nuclear Waste Fund: Provided
				further, That revenues from licensing fees, inspection services, and
				other services and collections estimated at $659,055,000 in fiscal year 2007
				shall be retained and used for necessary salaries and expenses in this account,
				notwithstanding section 3302 of title 31, United
				States Code, and shall remain available until expended: Provided
				further, That the sum herein appropriated shall be reduced by the
				amount of revenues received during fiscal year 2007 so as to result in a final
				fiscal year 2007 appropriation estimated at not more than $154,245,000.
							20318.The Secretary of Energy may not make
				available any of the funds provided by this division or previous appropriations
				Acts for construction activities for Project 99–D–143, mixed oxide fuel
				fabrication facility, Savannah River Site, South Carolina, until August 1,
				2007.
							20319.Section 302 of
				Public Law
				102–377 is repealed.
							20320.(a)Notwithstanding section 101, subject to the
				Federal Credit Reform Act of 1990, as amended, commitments to guarantee loans
				under title XVII of the Energy Policy Act of 2005 shall not exceed a total
				principal amount, any part of which is to be guaranteed, of $4,000,000,000:
				Provided, That there are appropriated for the cost of the
				guaranteed loans such sums as are hereafter derived from amounts received from
				borrowers pursuant to section 1702(b)(2) of that Act, to remain available until
				expended: Providedfurther, That the source of
				payments received from borrowers for the subsidy cost shall not be a loan or
				other debt obligation that is made or guaranteed by the Federal government. In
				addition, fees collected pursuant to section 1702(h) in fiscal year 2007 shall
				be credited as offsetting collections to the Departmental Administration
				account for administrative expenses of the Loan Guarantee Program:
				Providedfurther, That the sum appropriated
				for administrative expenses for the Loan Guarantee Program shall be reduced by
				the amount of fees received during fiscal year 2007:
				Providedfurther, That any fees collected
				under section 1702(h) in excess of the amount appropriated for administrative
				expenses shall not be available until appropriated.
								(b)No loan guarantees
				may be awarded under title XVII of the Energy Policy Act of 2005 until final
				regulations are issued that include—
									(1)programmatic,
				technical, and financial factors the Secretary will use to select projects for
				loan guarantees;
									(2)policies and
				procedures for selecting and monitoring lenders and loan performance;
				and
									(3)any other
				policies, procedures, or information necessary to implement title XVII of the
				Energy Policy Act of 2005.
									(c)The Secretary of
				Energy shall enter into an arrangement with an independent auditor for annual
				evaluations of the program under title XVII of the Energy Policy Act of 2005.
				In addition to the independent audit, the Comptroller General shall conduct an
				annual review of the Department’s execution of the program under title XVII of
				the Energy Policy Act of 2005. The results of the independent audit and the
				Comptroller General’s review shall be provided directly to the Committees on
				Appropriations of the House of Representatives and the Senate.
								(d)The Secretary of
				Energy shall promulgate final regulations for loan guarantees under title XVII
				of the Energy Policy Act of 2005 within 6 months of enactment of this
				division.
								(e)Not later than 120
				days after the date of enactment of this division, and annually thereafter, the
				Secretary of Energy shall transmit to the Committees on Appropriations of the
				House of Representatives and the Senate a report containing a summary of all
				activities under title XVII of the Energy Policy Act of 2005, beginning in
				fiscal year 2007, with a listing of responses to loan guarantee solicitations
				under such title, describing the technologies, amount of loan guarantee sought,
				and the applicants’ assessment of risk.
								20321.For fiscal year 2007, except as otherwise
				provided by law in effect as of the date of enactment of this division or
				unless a rate is specifically set by an Act of Congress thereafter, the
				Administrators of the Southeastern Power Administration, the Southwestern Power
				Administration, the Western Power Administration, shall use the
				yield rate in computing interest during Construction and
				interest on the unpaid balance of the cost of Federal power facilities. The
				yield rate shall be defined as the average yield during the preceding fiscal
				year on interest-bearing marketable securities of the United States which, at
				the time the computation is made, have terms of 15 years or more remaining to
				maturity.
							20322.The second proviso under the heading
				Department of Energy, Energy Programs, Nuclear Waste Disposal in
				title III of the Energy and Water Development Appropriations Act, 2006 (Public
				Law 109–103) shall not apply to funds appropriated by this division.
							20323.The provisos under the heading
				Atomic Energy Defense Activities, National Nuclear Security
				Administration, Weapons Activities in title III of the Energy and Water
				Development Appropriations Act, 2006 (Public Law 109–103) shall not apply
				to funds appropriated by this division.
							20324.The second proviso under the heading
				Power Marketing Administrations, Construction, Rehabilitation, Operation
				and Maintenance, Western Area Power Administration in title III of the
				Energy and Water Development Appropriations Act, 2006 (Public Law 109–103) shall not apply
				to funds appropriated by this division.
							20325.Title III of the Energy and Water
				Development Appropriations Act, 2006 (Public Law 109–103) is amended by
				striking sections 310 and 312.
							20326.Section 14704 of title 40, United
				States Code, is amended by striking October 1, 2006 and
				inserting October 1, 2007.
							4Foreign
				Operations, Export Financing, and Related Programs
							20401.Notwithstanding section 101, the level for
				each of the following accounts shall be as follows: Export and
				Investment Assistance, Export-Import Bank of the United States, Subsidy
				Appropriation, $26,382,000; Bilateral Economic Assistance, Funds
				Appropriated to the President, Other Bilateral Economic Assistance, Assistance
				for Eastern Europe and the Baltic States, $273,900,000;
				Bilateral Economic Assistance, Funds Appropriated to the President,
				Other Bilateral Economic Assistance, Assistance for the Independent States of
				the Former Soviet Union, $452,000,000; Bilateral Economic
				Assistance, Department of State, Andean Counterdrug Initiative,
				$721,500,000; Bilateral Economic Assistance, Department of State,
				Migration and Refugee Assistance, $832,900,000; Bilateral
				Economic Assistance, Department of State, United States Emergency Refugee and
				Migration Assistance Fund, $55,000,000; Military Assistance,
				Funds Appropriated to the President, Foreign Military Financing
				Program, $4,550,800,000, of which not less than $2,340,000,000 shall be
				available for grants only for Israel and $1,300,000,000 shall be available for
				grants only for Egypt; and Military Assistance, Funds Appropriated to
				the President, Peacekeeping Operations, $223,250,000, of which not less
				than $50,000,000 should be provided for peacekeeping operations in Sudan:
				Provided, That the number in the third proviso under the
				heading Military Assistance, Funds Appropriated to the President,
				Foreign Military Financing Program in the Foreign Operations, Export
				Financing, and Related Programs Appropriations Act, 2006 (Public Law
				109–102) shall be deemed to be $610,000,000 for the purpose of
				applying funds appropriated under such heading by this division.
							20402.Notwithstanding section 101, the level for
				Bilateral Economic Assistance, Funds Appropriated to the President,
				Other Bilateral Economic Assistance, Economic Support Fund shall be
				$2,455,010,000: Provided, That the number in the first proviso
				under the heading Other Bilateral Economic Assistance, Economic Support
				Fund in the Foreign Operations, Export Financing, and Related Programs
				Appropriations Act, 2006 (Public Law 109–102) shall be deemed
				to be $120,000,000 for the purpose of applying funds appropriated under such
				heading by this division: Provided further, That the number in
				the second proviso under the heading Other Bilateral Economic
				Assistance, Economic Support Fund in the Foreign Operations, Export
				Financing, and Related Programs Appropriations Act, 2006 (Public Law
				109–102) shall be deemed to be $455,000,000 for the purpose of
				applying funds appropriated under such heading by this division:
				Provided further, That up to $50,000,000 shall be made
				available for assistance for the West Bank and Gaza and up to $50,000,000 shall
				be made available for the Middle East Partnership Initiative: Provided
				further, That not less than $5,000,000 shall be made available for the
				fund established by section 2108 of Public Law 109–13: Provided
				further, That the fourteenth and twentieth provisos under the heading
				Bilateral Economic Assistance, Funds Appropriated to the President,
				Other Bilateral Economic Assistance, Economic Support Fund in
				Public Law
				109–102 shall not apply to funds made available under this
				division.
							20403.Notwithstanding section 101, the level for
				each of the following accounts shall be as follows: Bilateral Economic
				Assistance, Department of State, Global HIV/AIDS Initiative,
				$3,246,500,000, of which $377,500,000 shall be made available, notwithstanding
				any other provision of law, except for the United States Leadership Against
				HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law
				108–25) for a United States contribution to the Global Fund to
				Fight AIDS, Tuberculosis and Malaria; and Bilateral Economic Assistance,
				Funds Appropriated to the President, United States Agency for International
				Development, Child Survival and Health Programs Fund, $1,718,150,000,
				of which $248,000,000 shall be made available for programs and activities to
				combat malaria.
							20404.Notwithstanding section 101, the level for
				each of the following accounts shall be $0: Multilateral Economic
				Assistance, Funds Appropriated to the President, Contribution to the
				Multilateral Investment Guarantee Agency; Multilateral Economic
				Assistance, Funds Appropriated to the President, Contribution to the
				Inter-American Investment Corporation; and Multilateral Economic
				Assistance, Funds Appropriated to the President, Contribution to the European
				Bank for Reconstruction and Development.
							20405.(a)Of the unobligated balances available from
				funds appropriated under the heading Funds Appropriated to the
				President, International Financial Institutions, Contribution to the
				International Development Association in the Foreign Operations, Export
				Financing, and Related Programs Appropriations Act, 2006 (Public Law
				109–102), $31,350,000 is rescinded.
								(b)Of the unobligated balances available from
				funds appropriated under the heading Bilateral Economic Assistance,
				Funds Appropriated to the President, Other Bilateral Economic Assistance,
				Economic Support Fund, $200,000,000 is rescinded:
				Provided, That such amounts shall be derived only from funds
				not yet expended for cash transfer assistance.
								20406.Notwithstanding any other provision of this
				division, the eighth proviso under the heading Bilateral Economic
				Assistance, Funds Appropriated to the President, United States Agency for
				International Development, Development Assistance in the Foreign
				Operations, Export Financing, and Related Programs Appropriations Act, 2006
				(Public Law
				109–102) shall not apply to funds appropriated by this
				division.
							20407.Section 599D of the Foreign Operations,
				Export Financing, and Related Programs Appropriations Act, 2006 (Public Law
				109–102) is amended by striking certifies and all that follows
				and inserting the following:
								
									reports to the
				appropriate congressional committees on the extent to which the World Bank has
				completed the following:(1)World Bank
				  procurement guidelines have been applied to all procurement financed in whole
				  or in part by a loan from the World Bank or a credit agreement or grant from
				  the International Development Association (IDA).
									(2)The World Bank
				  proposal Increasing the Use of Country Systems in Procurement
				  dated March 2005 has been withdrawn.
									(3)The World Bank
				  maintains a strong central procurement office staffed with senior experts who
				  are designated to address commercial concerns, questions, and complaints
				  regarding procurement procedures and payments under IDA and World Bank
				  projects.
									(4)Thresholds for
				  international competitive bidding have been established to maximize
				  international competitive bidding in accordance with sound procurement
				  practices, including transparency, competition, and cost-effective results for
				  the Borrowers.
									(5)All tenders under
				  the World Bank’s national competitive bidding provisions are subject to the
				  same advertisement requirements as tenders under international competitive
				  bidding.
									(6)Loan agreements
				  between the World Bank and the Borrowers have been made
				  public.
									.
							20408.Section 523 of the Foreign Operations,
				Export Financing, and Related Programs Appropriations Act, 2006 (Public Law
				109–102) shall be applied to funds made available under this division by
				substituting $1,022,086,000 for the first dollar amount.
							20409.Notwithstanding any other provision of this
				division, the following provisions in the Foreign Operations, Export Financing,
				and Related Programs Appropriations Act, 2006 (Public Law
				109–102) shall not apply to funds appropriated by this
				division: the proviso in subsection (a) under the heading Bilateral
				Economic Assistance, Funds Appropriated to the President, Other Bilateral
				Economic Assistance, Assistance for Eastern Europe and the Baltic
				States; the eleventh proviso under the heading Bilateral
				Economic Assistance, Funds Appropriated to the President, United States Agency
				for International Development, Development Assistance; the third
				proviso under the heading Bilateral Economic Assistance, Department of
				State, Migration and Refugee Assistance; subsection (d) under the
				heading Bilateral Economic Assistance, Funds Appropriated to the
				President, Other Bilateral Economic Assistance, Assistance for the Independent
				States of the Former Soviet Union; the fourth proviso of section 522;
				subsections (a) and (c) of section 554; and the first proviso of section
				593.
							20410.The Inter-American Development Bank Act (22
				U.S.C. 283–283z–10) is amended by adding at the end the following:
								
									39.First
				  replenishment of the resources of the Enterprise for the Americas Multilateral
				  Investment Fund
										(a)Contribution
				  authority
											(1)In
				  generalThe Secretary of the
				  Treasury may contribute on behalf of the United States $150,000,000 to the
				  first replenishment of the resources of the Enterprise for the Americas
				  Multilateral Investment Fund.
											(2)Subject to
				  appropriationsThe authority
				  provided by paragraph (1) may be exercised only to the extent and in the
				  amounts provided for in advance in appropriations Acts.
											(b)Limitations on
				  authorization of appropriationsFor the United States contribution
				  authorized by subsection (a), there are authorized to be appropriated not more
				  than $150,000,000, without fiscal year limitation, for payment by the Secretary
				  of the
				  Treasury.
										.
							20411.The authority provided by section
				801(b)(1)(ii) of
				Public Law
				106–429 shall apply to fiscal year 2007.
							20412.(a)Notwithstanding any other provision of this
				division, section 534(m) of the Foreign Operations, Export Financing, and
				Related Programs Appropriations Act, 2006 (Public Law
				109–102) shall not apply to funds and authorities provided
				under this division.
								(b)The Foreign Operations, Export Financing,
				and Related Programs Appropriations Act, 1990 (Public Law
				101–167) is amended—
									(1)in section 599D (8 U.S.C. 1157
				note)—
										(A)in subsection (b)(3), by striking
				and 2006 and inserting 2006, and 2007; and
										(B)in subsection (e), by striking
				2006 each place it appears and inserting 2007;
				and
										(2)in section 599E (8 U.S.C. 1255 note),
				in subsection (b)(2), by striking 2006 and inserting
				2007.
									20413.Notwithstanding section 653(b) of the
				Foreign Assistance Act of 1961 (22 U.S.C. 2413), the President
				shall transmit to Congress the report required under section 653(a) of that Act
				with respect to the provision of funds appropriated by this division:
				Provided, That such report shall include a comparison of
				amounts, by category of assistance, provided or intended to be provided from
				funds appropriated for fiscal years 2006 and 2007, for each country and
				international organization.
							20414.The seventh proviso under the heading
				Bilateral Economic Assistance, Funds Appropriated to the President,
				United States Agency for International Development, Child Survival and Health
				Programs Fund of the Foreign Operations, Export Financing, and Related
				Programs Appropriations Act, 2006 (Public Law 109–102) shall be applied
				to funds made available under this division by substituting The GAVI
				Fund for The Vaccine Fund.
							20415.Section 501(i) of H.R. 3425, as enacted
				into law by section l000(a)(5) of division B of
				Public Law
				106–113 (Appendix E, 113 Stat. 1501A-313), as amended by
				section 591(b) of division D of Public Law 108–447 (118 Stat. 3037), shall
				apply to fiscal year 2007.
							5Department of the
				Interior, Environment, and Related Agencies
							20501.Notwithstanding section 101, the level for
				each of the following accounts shall be as follows: Bureau of Land
				Management, Management of Lands and Resources, $862,632,000;
				United States Fish and Wildlife Service, Resource Management,
				$1,009,037,000; National Park Service, Historic Preservation
				Fund, $55,663,000; United States Geological Survey, Surveys,
				Investigations, and Research, $977,675,000; and “Environmental
				Protection Agency, Hazardous Substance Superfund”, $1,251,574,000.
							20502.Notwithstanding section 101, the level for
				National Park Service, Operation of the National Park Service,
				shall be $1,758,415,000, of which not to exceed $5,000,000 may be transferred
				to the United States Park Police.
							20503.Notwithstanding section 101, under
				National Park Service, Construction, the designations under
				Public Law
				109–54 of specific amounts and sources of funding for modified
				water deliveries and the national historic landmark shall not apply.
							20504.The contract authority provided for fiscal
				year 2007 under the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
				4601–10a) is rescinded.
							20505.Notwithstanding section 101, the level for
				Bureau of Indian Affairs, Indian Land and Water Claim Settlements and
				Miscellaneous Payments to Indians, shall be $42,000,000 for payments
				required for settlements approved by Congress or a court of competent
				jurisdiction.
							20506.Notwithstanding section 101, the
				Minerals Management Service, Royalty and Offshore Minerals
				Management shall credit an amount not to exceed $128,730,000 under the
				same terms and conditions of the credit to said account as in Public Law
				109–54. To the extent $128,730,000 in addition to receipts are not realized
				from sources of receipts stated above, the amount needed to reach $128,730,000
				shall be credited to this appropriation from receipts resulting from rental
				rates for Outer Continental Shelf leases in effect before August 5,
				1993.
							20507.Notwithstanding section 101, within the
				amounts made available under Environmental Protection Agency, State and
				Tribal Assistance Grants, $1,083,817, 000, shall be for making
				capitalization grants for the Clean Water State Revolving Funds under title VI
				of the Federal Water Pollution Control Act, as amended, and no funds shall be
				available for making special project grants for the construction of drinking
				water, wastewater, and storm water infrastructure and for water quality
				protection in accordance with the terms and conditions specified for such
				grants in the joint explanatory statement of the mangers in Conference Report
				109–188.
							20508.Notwithstanding section 101, for
				Forest Service, State and Private Forestry, the $1,000,000
				specified in the second proviso and the $1,500,000 specified in the third
				proviso in Public Law 109–54 are not
				required.
							20509.Notwithstanding section 101, the level for
				Forest Service, National Forest System, shall be $1,445,646,000,
				except that the $5,000,000 specified as an additional regional allocation is
				not required.
							20510.Notwithstanding section 101, the level for
				Forest Service, Wildland Fire Management, shall be
				$1,816,091,000 of which the allocation provided for fire suppression operations
				shall be $741,477,000; the allocation for hazardous fuels reduction shall be
				$298,828,000; and other funding allocations and terms and conditions shall
				follow Public
				Law 109–54.
							20511.Notwithstanding section 101, of the level
				for Forest Service, Capital Improvement and Maintenance, the
				$3,000,000 specified in the third proviso is not required.
							20512.Notwithstanding section 101, the level for
				Indian Health Service, Indian Health Services, shall be
				$2,817,099,000 and the $15,000,000 allocation of funding under the eleventh
				proviso shall not be required.
							20513.Notwithstanding section 101, the level for
				Smithsonian Institution, Salaries and Expenses shall be
				$533,218,000, except that current terms and conditions shall not be interpreted
				to require a specific grant for the Council of American Overseas Research
				Centers or for the reopening of the Patent Office Building.
							20514.Notwithstanding section 101, no additional
				funding is made available by this division for fiscal year 2007 based on the
				terms of section 134 and section 437 of
				Public Law
				109–54.
							20515.Notwithstanding section 101, the level for
				Bureau of Indian Affairs, Operation of Indian Programs shall be
				$1,984,190,000, of which not less than $75,477,000 is for post-secondary
				education programs.
							20516.The rule referenced in section 126 of
				Public Law
				109–54 shall continue in effect for the 2006–2007 winter use
				season.
							20517.Section 123 of
				Public Law
				109–54 is amended by striking 9 in the first
				sentence and inserting 10.
							20518.For fiscal year 2007, the Minerals
				Management Service may retain 3 percent of the amounts disbursed under section
				31(b)(1) of the Coastal Impact Assistance Program, authorized by section 31 of
				the Outer Continental Shelf Lands Act, as amended (43 U.S.C. 1456(a)),
				for administrative costs, to remain available until expended.
							20519.Of the funds made available in section
				8098(b) of Public Law 108–287, to construct a
				wildfire management training facility, $7,400,000 shall be transferred not
				later than 15 days after the date of the enactment of the Continuing
				Appropriations Resolution, 2007, to the “Forest Service, Wildland Fire
				Management” account and shall be available for hazardous fuels reduction,
				hazard mitigation, and rehabilitation activities of the Forest Service.
							20520.Section 337 of
				division E of Public Law 108–447 is amended by
				striking 2006 and inserting 2007.
							20521.No funds
				appropriated or otherwise made available to the Department of the Interior may
				be used, in relation to any proposal to store water for the purpose of export,
				for approval of any right-of-way or similar authorization on the Mojave
				National Preserve or lands managed by the Needles Field Office of the Bureau of
				Land Management or for carrying out any activities associated with such
				right-of-way or similar approval.
							6Departments of
				Labor, Health and Human Services, and Education, and Related Agencies
							20601.(a)(1)Notwithstanding section
				101, the level for Employment and Training Administration, Training and
				Employment Services shall be $2,670,730,000 plus reimbursements.
									(2)Of the amount provided in paragraph
				(1)—
										(A)$1,672,810,000 shall be available for
				obligation for the period July 1, 2007, through June 30, 2008, of
				which:(i)$341,811,000 shall be for
				dislocated worker employment and training activities;(ii)$70,092,000 shall be
				for the dislocated workers assistance national reserve;(iii)$79,752,000 shall be
				for migrant and seasonal farmworkers, including $74,302,000 for formula grants,
				$4,950,000 for migrant and seasonal housing (of which not less than 70 percent
				shall be for permanent housing), and $500,000 for other discretionary
				purposes;(iv)$878,538,000 shall be
				for Job Corps operations;(v)$14,700,000 shall be for
				carrying out pilots, demonstrations, and research activities authorized by
				section 171(d) of the Workforce Investment Act of 1998;(vi)$49,104,000 shall be for
				Responsible Reintegration of Youthful Offenders;(vii)$4,921,000 shall be
				for Evaluation; and(viii)not less than $1,000,000 shall be for
				carrying out the Women in Apprenticeship and Nontraditional Occupations Act (29
				U.S.C. 2501 et seq.);
														(B)$990,000,000 shall be available for
				obligation for the period April 1, 2007, through June 30, 2008, for youth
				activities, of which $49,500,000 shall be available for the Youthbuild Program;
				and
										(C)$7,920,000 shall be available for
				obligation for the period July 1, 2007, through June 30, 2010, for necessary
				expenses of construction, rehabilitation and acquisition of Job Corps
				centers.
										(3)The Secretary of Labor shall award
				the following grants on a competitive basis:(A)Community College
				Initiative grants or Community-Based Job Training Grants awarded from amounts
				provided for such purpose under section 109 of this division and under the
				Department of Labor Appropriations Act, 2006; and(B)grants for job training
				for employment in high growth industries awarded during fiscal year 2007 under
				section 414(c) of the American Competitiveness and Workforce Improvement Act of
				1998.
											(4)None of the funds made available in this
				division or any other Act shall be available to finalize or implement any
				proposed regulation under the Workforce Investment Act of 1998, Wagner-Peyser
				Act of 1933, or the Trade Adjustment Assistance Reform Act of 2002 until such
				time as legislation reauthorizing the Workforce Investment Act of 1998 and the
				Trade Adjustment Assistance Reform Act of 2002 is enacted.
									(b)Notwithstanding section 101, the level for
				Employment and Training Administration, Program Administration
				shall be $116,702,000 (together with not to exceed $82,049,000, which may be
				expended from the Employment Security Administration Account in the
				Unemployment Trust Fund), of which $28,578,000 shall be for necessary expenses
				for the Office of Job Corps.
								(c)None of the funds
				made available in this division or under the Departments of Labor, Health and
				Human Services, and Education, and Related Agencies Appropriations Act, 2006
				shall be used to reduce Job Corps total student training slots below 44,491 in
				program year 2006 or program year 2007.
								(d)Of the funds
				available under the heading Employment and Training Administration,
				Training and Employment Services in the Department of Labor
				Appropriations Act, 2006 for the Responsible Reintegration of Youthful
				Offenders, $25,000,000 shall be used for grants to local educational agencies
				to discourage youth in high-crime urban areas from involvement in violent
				crime.
								(e)Notwithstanding
				section 101, the level for Employment and Training Administration,
				Community Service Employment for Older Americans shall be
				$483,611,000.
								(f)Notwithstanding
				section 101, the level for administrative expenses of Employment and
				Training Administration, State Unemployment Insurance and Employment Service
				Operations shall be $106,252,000 (together with not to exceed
				$3,234,098,000, which may be expended from the Employment Security
				Administration Account in the Unemployment Trust Fund), of which $63,855,000
				shall be available for one-stop career centers and labor market information
				activities. For purposes of this division, the first proviso under such heading
				in the Department of Labor Appropriations Act, 2006 shall be applied by
				substituting 2007 and 2,703,000 for
				2006 and 2,800,000, respectively.
								20602.Notwithstanding section 101, the level for
				Employee Benefits Security Administration, Salaries and Expenses
				shall be $140,834,000, of which no less than $5,000,000 shall be for the
				development of an electronic Form 5500 filing system (EFAST2).
							20603.Notwithstanding section 101, the level for
				Employment Standards Administration, Salaries and Expenses shall
				be $416,308,000 (together with $2,028,000 which may be expended from the
				Special Fund in accordance with sections 39 (c), 44(d), and 44(j) of the
				Longshore and Harbor Workers’ Compensation Act).
							20604.Notwithstanding section 101, the level for
				Occupational Safety and Health Administration, Salaries and
				Expenses shall be $485,074,000, of which $7,500,000 shall be for
				continued development of the Occupational Safety and Health Information System,
				and of which $10,116,000 shall be for the Susan Harwood training grants
				program. Notwithstanding any other provision of this division, the fifth
				proviso under such heading in the Department of Labor Appropriations Act, 2006
				shall not apply to funds appropriated by this division.
							20605.Notwithstanding section 101, the level for
				Mine Safety and Health Administration, Salaries and Expenses
				shall be $299,836,000.
							20606.Notwithstanding section 101, the level for
				Bureau of Labor Statistics, Salaries and Expenses shall be
				$468,512,000 (together with not to exceed $77,067,000, which may be expended
				from the Employment Security Administration Account in the Unemployment Trust
				Fund).
							20607.Notwithstanding section 101, the level for
				Departmental Management, Salaries and Expenses shall be
				$297,272,000 (together with not to exceed $308,000, which may be expended from
				the Employment Security Administration Account in the Unemployment Trust Fund),
				of which $72,516,000 shall be for contracts, grants, or other arrangements of
				Departmental activities conducted by or through the Bureau of International
				Labor Affairs, including $60,390,000 for child labor activities, and of which
				not to exceed $6,875,000 may remain available until September 30, 2008, for
				Frances Perkins Building Security Enhancements.
							20608.(a)Notwithstanding section 101, the level for
				Veterans Employment and Training, Salaries and Expenses shall
				not exceed $193,753,000 which may be derived from the Employment Security
				Administration Account in the Unemployment Trust Fund to carry out the
				provisions of sections 4100 through 4113, 4211 through 4215, and 4321 through
				4327 of title 38, United States Code, and
				Public Law
				103–353, of which $1,967,000 is for the National Veterans
				Employment and Training Services Institute.
								(b)Notwithstanding
				section 101, the level to carry out the Homeless Veterans Reintegration
				Programs and the Veterans Workforce Investment Programs shall be $29,244,000,
				of which $7,435,000 shall be available for obligation for the period July 1,
				2007, through June 30, 2008.
								20609.Notwithstanding section 101, the level for
				Office of the Inspector General shall be $66,783,000 (together
				with not to exceed $5,552,000, which may be expended from the Employment
				Security Administration Account in the Unemployment Trust Fund).
							20610.Section 193 of
				the Workforce Investment Act of 1998 (29 U.S.C. 2943) is amended to read
				as follows:
								
									193.Transfer of
				  Federal equity in state employment security real property to the
				  States
										(a)Transfer of
				  Federal EquityNotwithstanding any other provision of law,
				  any Federal equity acquired in real property through grants to States awarded
				  under title III of the Social Security Act (42 U.S.C. 501 et seq.) or under the
				  Wagner-Peyser Act (29
				  U.S.C. 49 et seq.) is transferred to the States that used the
				  grants for the acquisition of such equity. The portion of any real property
				  that is attributable to the Federal equity transferred under this section shall
				  be used to carry out activities authorized under this Act, the Wagner-Peyser
				  Act (29 U.S.C. 49 et
				  seq.), or title III of the Social Security Act (42 U.S.C. 501
				  et seq.). Any disposition of such real property shall be carried out in
				  accordance with the procedures prescribed by the Secretary and the portion of
				  the proceeds from the disposition of such real property that is attributable to
				  the Federal equity transferred under this section shall be used to carry out
				  activities authorized under this Act, the Wagner-Peyser Act, or title III of
				  the Social Security Act.
										(b)Limitation on
				  UseA State shall not use
				  funds awarded under this Act, the Wagner-Peyser Act, or title III of the Social
				  Security Act to amortize the costs of real property that is purchased by any
				  State on or after the date of enactment of the Revised Continuing
				  Appropriations Resolution,
				  2007.
										.
							20611.(a)(1)Notwithstanding section 101 or any other
				provision of this division, the level for Department of Health and Human
				Services, Health Resources and Services Administration, Health Resources and
				Services shall be $6,883,586,000.
									(2)Of the amount provided in paragraph
				(1)—
										(A)$1,988,000,000 shall be for carrying out
				section 330 of the Public Health Service Act (42 U.S.C. 254b; relating to health
				centers), of which $25,000,000 shall be for base grant adjustments for existing
				health centers and $13,959,000 shall be for carrying out Public Law 100–579, as
				amended by section 9168 of
				Public Law
				102–396 (42 U.S.C. 11701 et seq.);
										(B)$184,746,000 shall be for carrying out
				title VII of the Public Health Service Act (42 U.S.C. 292 et seq.; relating to
				health professions programs) of which:(i)$31,548,000 shall be for
				carrying out section 753 of the Public Health Service Act (42 U.S.C. 294c;
				relating to geriatric programs); and(ii)$48,851,000 shall be
				for carrying out section 747 of the Public Health Service Act (42 U.S.C. 293k;
				relating to training in primary care medicine and dentistry), of
				which:(I)not
				less than $5,000,000 shall be for pediatric dentistry programs;(II)not less than $5,000,000 shall be for
				general dentistry programs; and(III)not less than $24,614,000 shall be for
				family medicine programs;
														(C)$1,195,500,000 shall be for carrying
				out part B of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–11
				et seq.; relating to Ryan White CARE Grants); and
										(D)$495,000,000 shall be transferred to
				Department of Health and Human Services, Office of the Secretary, Public
				Health and Social Services Emergency Fund to carry out sections 319C–2,
				319F, and 319I of the Public Health Service Act (42 U.S.C. 247d–3b, 247d–6,
				247d–7b; relating to hospital preparedness grants, bioterrorism training and
				curriculum development, and credentialing/emergency systems for advance
				registration of volunteer health professionals).
										(b)Notwithstanding any other provision of this
				division, the parenthetical preceding the first proviso under the heading
				Department of Health and Human Services, Health Resources and Services
				Administration, Health Resources and Services in the Department of
				Health and Human Services Appropriations Act, 2006 shall not apply to funds
				appropriated by this division.
								(c)Amounts made available by this division to
				carry out parts A and B of title XXVI of the Public Health Service Act (42
				U.S.C. 300ff–11 et seq.; relating to Ryan White Emergency Relief Grants and
				CARE Grants) shall remain available for obligation by the Secretary of Health
				and Human Services through September 30, 2009.
								(d)Any assets and liabilities associated with
				any program under section 319C–2, 319F, or 319I of the Public Health Service
				Act (42 U.S.C. 247d–3b, 247d–6, 247d–7b; relating to hospital preparedness
				grants, bioterrorism training and curriculum development, and
				credentialing/emergency systems for advance registration of volunteer health
				professionals) shall be permanently transferred to the Secretary of Health and
				Human Services.
								20612.Notwithstanding section 101, the level for
				Department of Health and Human Services, Health Resources and Services
				Administration, Vaccine Injury Compensation Program Trust Fund, for
				necessary administrative expenses, shall not exceed $3,964,000.
							20613.(a)Notwithstanding section 101, the level for
				Department of Health and Human Services, Centers for Disease Control and
				Prevention; Disease Control, Research, and Training shall be
				$5,829,086,000, of which:(1)$456,863,000 shall be
				for carrying out the immunization program authorized by section 317(a), (j),
				and (k)(1) of the Public Health Service Act (42 U.S.C. 247b(a), (j), and
				(k)(1));(2)$99,000,000 shall be for
				carrying out part A of title XIX of the Public Health Service Act (42 U.S.C.
				300w et seq.; relating to preventive health and health services block grants);
				and(3)$134,400,000 shall be
				for equipment, construction, and renovation of facilities.
											(b)None of the funds
				appropriated by this division may be used to:(1)implement section 2625
				of the Public Health Service Act (42 U.S.C. 300ff–33; relating to
				the Ryan White early diagnosis grant program); or(2)enter into contracts for
				annual bulk monovalent influenza vaccine.
										(c)Of the amounts
				made available in the Department of Health and Human Services Appropriations
				Act, 2006 for Department of Health and Human Services, Centers for
				Disease Control and Prevention; Disease Control, Research, and
				Training, $29,680,000 for entering into contracts for annual bulk
				monovalent influenza vaccine is rescinded.
								20614.(a)Notwithstanding section 101, the levels for
				the following accounts of the Department of Health and Human Services, National
				Institutes of Health, shall be as follows: National Institute of Child
				Health and Human Development, $1,253,769,000; National Center
				for Research Resources, $1,133,101,000; National Center on
				Minority Health and Health Disparities, $199,405,000; National
				Library of Medicine, $319,910,000; and Office of the
				Director, $1,095,566,000, of which up to $14,000,000 may be used to
				carry out section 217 of the Department of Health and Human Services
				Appropriations Act, 2006, $69,000,000 shall be available to carry out the
				National Children’s Study, and $483,000,000 shall be available for the Common
				Fund established under section 402A(c)(1) of the Public Health Service
				Act.
								(b)The seventh,
				eighth, and ninth provisos under the heading Department of Health and
				Human Services, National Institutes of Health, Office of the Director
				in the Department of Health and Human Services Appropriations Act, 2006,
				pertaining to the National Institutes of Health Roadmap for Medical Research,
				shall not apply to funds appropriated by this division.
								(c)Funds appropriated
				by this division to the Institutes and Centers of the National Institutes of
				Health may be expended for improvements and repairs of facilities, as necessary
				for the proper and efficient conduct of the activities authorized herein, not
				to exceed $2,500,000 per project.
								20615.(a)Notwithstanding section
				101, the level for Department of Health and Human Services, Centers for
				Medicare and Medicaid Services, Program Management shall be
				$3,136,006,000, of which $15,892,000 shall be for Real Choice Systems Change
				Grants to States, $48,960,000 shall be for contract costs for the Healthcare
				Integrated General Ledger Accounting System, and $106,260,000 shall remain
				available until September 30, 2008, for contracting reform activities of the
				Centers for Medicare and Medicaid Services.
								(b)The Secretary of
				Health and Human Services shall charge fees necessary to cover the costs
				incurred under Department of Health and Human Services, Centers for
				Medicare and Medicaid Services, Program Management for conducting
				revisit surveys on health care facilities cited for deficiencies during initial
				certification, recertification, or substantiated complaints surveys.
				Notwithstanding section 3302 of title 31, United
				States Code, receipts from such fees shall be credited to such account as
				offsetting collections, to remain available until expended for conducting such
				surveys.
								20616.Notwithstanding any other provision of this
				division, the provision of the Department of Health and Human Services
				Appropriations Act, 2006, Department of Health and Human Services,
				Centers for Medicare and Medicaid Services, Health Maintenance Organization
				Loan and Loan Guarantee Fund, shall not apply to funds appropriated by
				this division.
							20617.Notwithstanding section 101, the level for
				Department of Health and Human Services, Administration for Children and
				Families, Refugee and Entrant Assistance shall be $587,823,000, of
				which $95,302,000 shall be for costs associated with the care and placement of
				unaccompanied alien children under section 462 of the Homeland Security Act of
				2002 (6 U.S.C.
				279).
							20618.Notwithstanding any other provision of this
				division, the first proviso under the heading Department of Health and
				Human Services, Administration for Children and Families, Payments to States
				for the Child Care and Development Block Grant in the Department of
				Health and Human Services Appropriations Act, 2006 may be applied to child care
				resource and referral and school-aged child care activities without regard to
				any specific designation therein.
							20619.Notwithstanding section 101, the level for
				Department of Health and Human Services, Administration for Children and
				Families, Children and Families Services Programs shall be
				$8,937,059,000, of which:(1)$6,888,571,000 shall be
				for making payments under the Head Start Act;(2)$186,365,000 shall be
				for Federal administration; and(3)$5,000,000 shall be for
				grants to States for adoption incentive payments, as authorized by section 473A
				of the Social Security Act (42 U.S.C. 673b).
										20620.Notwithstanding section 101, the level for
				Department of Health and Human Services, Administration on Aging, Aging
				Services Programs shall be $1,382,859,000, of which $398,919,000 shall
				be for Congregate Nutrition Services and $188,305,000 shall be for
				Home-Delivered Nutrition Services.
							20621.Notwithstanding section 101, the level for
				Department of Health and Human Services, Public Health and Social
				Services Emergency Fund shall be $160,027,000, of which $100,000,000
				shall be transferred within 30 days of enactment of the Revised Continuing
				Appropriations Resolution, 2007, to Department of Health and Human
				Services, Centers for Disease Control and Prevention; Disease Control,
				Research, and Training for preparedness and response to pandemic
				influenza and other emerging infectious diseases.
							20622.Notwithstanding section 208 of the
				Department of Health and Human Services Appropriations Act, 2006, not to exceed
				1 percent of any discretionary funds (pursuant to the Balanced Budget and
				Emergency Deficit Control Act of 1985) that are appropriated for the current
				fiscal year for the Department of Health and Human Services in this division
				may be transferred among appropriations, but no such appropriation to which
				such funds are transferred may be increased by more than 3 percent by any such
				transfer: Provided, That an appropriation may be increased by
				up to an additional 2 percent subject to approval by the Committees on
				Appropriations of the House of Representatives and the Senate: Provided
				further, That the transfer authority granted by this section shall be
				available only to meet unanticipated needs and shall not be used to create any
				new program or to fund any project or activity for which no funds are provided
				in this division: Provided further, That the Committees on
				Appropriations are notified at least 15 days in advance of any transfer.
							20623.Section 214 of the Department of Health and
				Human Services Appropriations Act, 2006 shall be applied to funds appropriated
				by this division by substituting 2006 and 2007
				for 2005 and 2006, respectively, each place they
				appear.
							20624.Notwithstanding any other provision of this
				division, sections 222 and 223 of the Department of Health and Human Services
				Appropriations Act, 2006 shall not apply to funds appropriated by this
				division.
							20625.(a)Notwithstanding section 101 or any other
				provision of this division, the level for Department of Education,
				Education for the Disadvantaged shall be $14,725,593,000.
								(b)Of the amount
				provided in subsection (a)—
									(1)$7,172,994,000
				shall become available on July 1, 2007, and shall remain available through
				September 30, 2008, of which:(A)$5,451,387,000 shall be
				for basic grants under section 1124 of the Elementary and Secondary Education
				Act of 1965 (ESEA);(B)$125,000,000 shall be
				for school improvement grants authorized under section 1003(g) of the ESEA;
				and(C)not to
				exceed $2,352,000 shall be available for section 1608 of the ESEA; and
												(2)$7,383,301,000
				shall become available on October 1, 2007, and shall remain available through
				September 30, 2008, for academic year 2007–2008, of which:(A)$1,353,584,000 shall be
				for basic grants under section 1124 of the ESEA;(B)$2,332,343,000 shall be
				for targeted grants under section 1125 of the ESEA; and(C)$2,332,343,000 shall be
				for education finance incentive grants under section 1125A of the ESEA.
												(c)Notwithstanding any other provision of this
				division, the last proviso under the heading Department of Education,
				Education for the Disadvantaged in the Department of Education
				Appropriations Act, 2006 may be applied to activities authorized under part F
				of title I of the ESEA without regard to any specific designation
				therein.
								20626.For purposes of
				this division, the proviso under the heading Department of Education,
				Impact Aid shall be applied by substituting 2006–2007
				for 2005–2006.
							20627.Of the amount provided by section 101 for
				Department of Education, School Improvement Programs,
				$33,907,000 shall be for programs authorized under part B of title VII of the
				ESEA and $33,907,000 shall be for programs authorized under part C of title VII
				of the ESEA. Notwithstanding any other provision of this division, the second
				proviso under such heading in the Department of Education Appropriations Act,
				2006 shall not apply to funds appropriated by this division.
							20628.Notwithstanding section 101 or any other
				provision of this division:(1)the level for
				Department of Education, Innovation and Improvement shall be
				$837,686,000, of which not to exceed $200,000 shall be for the teacher
				incentive fund authorized in subpart 1 of part D of title V of the ESEA;
				and(2)the first proviso under such heading in the
				Department of Education Appropriations Act, 2006 may be applied to advanced
				credentialing activities authorized under subpart 5 of part A of title II of
				the ESEA without regard to any specific designation therein.
									20629.Notwithstanding section 101 or any other
				provision of this division:(1)the level for
				Department of Education, Safe Schools and Citizenship Education
				shall be $729,518,000, of which:(A)not less than $72,674,000 shall be used to
				carry out subpart 10 of part D of title V of the ESEA; and(B)$48,814,000 shall be
				used for mentoring programs authorized under section 4130 of the ESEA;
				and(2)the last proviso under such heading in the
				Department of Education Appropriations Act, 2006 may be applied to civic
				education activities authorized under subpart 3 of part C of title II of the
				ESEA without regard to any specific designation therein.
											20630.(a)(1)Notwithstanding section
				101, the level for Department of Education, Special Education
				shall be $11,802,867,000.
									(2)Of the amount made available in
				paragraph (1), $6,175,912,000 shall become available on July 1, 2007, and shall
				remain available through September 30, 2008, of which $5,358,761,000 shall be
				for State grants authorized under section 611 (20 U.S.C. 1411) of part B of the
				Individuals with Disabilities Education Act (IDEA).
									(b)None of the funds
				appropriated by this division may be used for State personnel development
				authorized in subpart 1 of part D of the IDEA (20 U.S.C. 1451 et seq.).
								(c)Notwithstanding any other provision of this
				division, the first and second provisos under the heading Department of
				Education, Special Education in the Department of Education
				Appropriations Act, 2006 shall not apply to funds appropriated by this
				division. For purposes of this division, the last proviso under such heading
				shall be applied by substituting 2006 for
				2005.
								20631.Notwithstanding any other provision of this
				division, the second appropriation under the heading Department of
				Education, Rehabilitation Services and Disability Research in the
				Department of Education Appropriations Act, 2006 shall not apply to funds
				appropriated by this division.
							20632.The provision pertaining to funding for
				construction under Department of Education, Special Institutions for
				Persons With Disabilities, National Technical Institute for the Deaf
				shall not apply to funds appropriated by this division.
							20633.(a)Notwithstanding section 101, the level for
				Department of Education, Student Financial Assistance shall be
				$15,542,456,000.
								(b)The maximum Pell
				Grant for which a student shall be eligible during award year 2007–2008 shall
				be $4,310.
								20634.(a)In addition to the
				amounts provided under section 101 of this division, amounts obligated in
				fiscal year 2006 from funding provided in section 458(a)(1) of the Higher
				Education Act of 1965 (20 U.S.C. 1087h(a)(1)) (as reduced
				by the amount of account maintenance fees obligated to guaranty agencies for
				fiscal year 2006 pursuant to section 458(a)(1)(B) of that Act) shall be deemed
				to have been provided in an applicable appropriations Act for fiscal year
				2006.
								(b)Notwithstanding section 101, the level for
				Department of Education, Student Aid Administration shall be
				$718,800,000, to remain available until expended.
								20635.Of the amount provided by section 101 for
				Department of Education, Higher Education, $11,785,000 shall be
				for carrying out section 317 of the Higher Education Act of 1965 (20 U.S.C.
				1059d).
							20636.Notwithstanding section 101, the level for
				Department of Education, Departmental Management, Program
				Administration shall be $416,250,000, of which $2,100,000, to remain
				available until expended, shall be for building alterations and related
				expenses for the move of Department staff to the Mary E. Switzer building in
				Washington, D.C.
							20637.Notwithstanding
				any other provision of this division, section 305 of the Department of
				Education Appropriations Act, 2006 (title III of
				Public Law
				109–149; 119 Stat. 2870) shall not apply to this
				division.
							20638.Notwithstanding section 101, the level for
				Corporation for National and Community Service, Domestic Volunteer
				Service Programs, Operating Expenses shall be $316,550,000, of which
				$3,500,000 shall be for establishment in the Treasury of a VISTA Advance
				Payments Revolving Fund (in this section referred to as the ‘Fund’) for the
				Corporation for National and Community Service which, in addition to
				reimbursements collected from eligible public agencies and private nonprofit
				organizations pursuant to cost-share agreements, shall be available until
				expended to make advance payments in furtherance of title I of the Domestic
				Volunteer Service Act of 1973 (42 U.S.C. 4951–4995):
				Provided, That up to 10 percent of funds appropriated to carry
				out title I of such Act may be transferred to the Fund if the Chief Executive
				Officer of the Corporation for National and Community Service determines that
				the amounts in the Fund are not sufficient to cover expenses of the Fund:
				Provided further, That the Corporation for National and
				Community Service shall provide detailed information on the activities and
				financial status of the Fund during the preceding fiscal year in the annual
				congressional budget justifications to the Committees on Appropriations of the
				House of Representatives and the Senate.
							20639.(a)Notwithstanding section 101, the level for
				the Corporation for National and Community Service, National and
				Community Service Programs, Operating Expenses shall be $494,007,000,
				of which:(1)$117,720,000 shall be
				transferred to the National Service Trust; and(2)$31,131,000 shall be for activities
				authorized under subtitle H of title I of the National and Community Service
				Act of 1990.
										(b)Notwithstanding any other provision of this
				division, the eleventh and thirteenth provisos under the heading
				Corporation for National and Community Service, National and Community
				Service Programs, Operating Expenses in the Departments of Labor,
				Health and Human Services, and Education, and Related Agencies Appropriations
				Act, 2006 shall not apply to funds appropriated by this division.
								20640.Notwithstanding section 101, the level for
				Corporation for National and Community Service, Salaries and
				Expenses shall be $68,627,000.
							20641.Notwithstanding section 101, the level for
				Corporation for National and Community Service, Office of Inspector
				General shall be $4,940,000.
							20642.In addition to amounts provided by section
				101 of this division, funds appropriated to the Medicare Payment Advisory
				Commission under section 106(b)(1)(B) of the Medicare Improvements and
				Extension Act of 2006 (division B of
				Public Law
				109–432) shall be used to carry out section 1805 of the Social
				Security Act (42
				U.S.C. 1395b–6).
							20643.Notwithstanding section 101, the level for
				Railroad Retirement Board, Dual Benefits Payments Account shall
				be $88,000,000.
							20644.Notwithstanding section 101, the level for
				Railroad Retirement Board, Limitation on Administration shall be
				$103,018,000.
							20645.(a)Administrative
				expensesNotwithstanding
				section 101, the level for the first paragraph under the heading Social
				Security Administration, Limitation on Administrative Expenses shall be
				$9,136,606,000.
								(b)Conforming
				changeNotwithstanding section 101, the level for the first
				paragraph under the heading Social Security Administration, Supplemental
				Security Income Program shall be $29,058,000,000, of which
				$2,937,000,000 shall be for administrative expenses.
								7Legislative
				Branch
							20701.(a)Notwithstanding section
				101, the level for Senate, Contingent Expenses of the Senate, Senators’
				Official Personnel and Office Expense Account shall be
				$361,456,000.
								(b)(1)The Architect of the Capitol may acquire
				(through purchase, lease, transfer from another Federal entity, or otherwise)
				real property, for the use of the Sergeant at Arms and Doorkeeper of the Senate
				to support the operations of the Senate—
										(A)subject to the approval of the Committee on
				Rules and Administration of the Senate; and
										(B)subject to the availability of
				appropriations and upon approval of an obligation plan by the Committee on
				Appropriations of the Senate.
										(2)Subject to the approval of the Committee on
				Appropriations of the Senate, the Secretary of the Senate may transfer funds
				for the acquisition or maintenance of any property under paragraph (1) from the
				account under the heading Senate, Contingent Expenses of the Senate,
				Sergeant at Arms and Doorkeeper of the Senate to the account under the
				heading Architect of the Capitol, Senate Office
				Buildings.
									(3)This subsection shall apply with respect to
				fiscal year 2007 and each fiscal year thereafter.
									(c)(1)Section 10 of the
				Legislative Branch Appropriations Act, 2005 (Public Law
				108–447; 118 Stat. 3170) is amended—
										(A)by inserting (a)
				In
				General.— before The Office; and
										(B)by adding at the end the following new
				subsection:
											
												(b)Effective
				  DateThis section shall apply
				  to fiscal year 2005 and each fiscal year
				  thereafter.
												.
										(2)The amendments made by this subsection
				shall take effect as though included in the Legislative Branch Appropriations
				Act, 2005.
									20702.(a)Notwithstanding section 101, the level for
				House of Representatives, Salaries and Expenses shall be
				$1,129,454,000, to be allocated in accordance with an allocation plan submitted
				by the Chief Administrative Officer and approved by the Committee on
				Appropriations of the House of Representatives.
								(b)Sections 103 and
				107 of H.R. 5521, One Hundred Ninth Congress, as passed by the House of
				Representatives on June 7, 2006, are enacted into law.
								20703.(a)Notwithstanding section 101, the level for
				Capitol Guide Service and Special Services Office shall be
				$8,490,000, and the provisos under the heading Capitol Guide Service and
				Special Services Office in the Legislative Branch Appropriations Act,
				2006 (Public
				Law 109–55; 119 Stat. 571) shall not apply.
								(b)Notwithstanding section 101, the level for
				Capitol Police, General Expenses shall be $38,500,000:
				Provided, That, notwithstanding any other provision of law,
				the cost of basic training for the Capitol Police at the Federal Law
				Enforcement Training Center for fiscal year 2007 shall be paid by the Secretary
				of Homeland Security from funds available to the Department of Homeland
				Security.
								(c)(1)Notwithstanding section
				101, the level for Architect of the Capitol, Capitol Power Plant
				shall be $73,098,000.
									(2)Notwithstanding section 101, the
				level for Architect of the Capitol, Library Buildings and
				Grounds shall be $27,375,000.
									(3)Notwithstanding section 101, the
				level for Architect of the Capitol, Capitol Police Buildings and
				Grounds shall be $11,753,000, of which $2,000,000 shall remain
				available until September 30, 2011.
									(4)Notwithstanding section 101, amounts
				made available under such section for projects and activities described under
				the heading Architect of the Capitol, Capitol Visitor Center in
				the Legislative Branch Appropriations Act, 2006 may be transferred among the
				accounts and purposes specified in such heading, upon the approval of the
				Committees on Appropriations of the House of Representatives and Senate.
									(d)(1)Notwithstanding section 101, the level for
				Library of Congress, Salaries and Expenses shall be
				$385,000,000, of which not more than $6,000,000 shall be derived from
				collections credited to this appropriation during fiscal year 2007 and shall
				remain available until expended under the Act of June 28, 1902 (chapter 1301;
				32 Stat. 480; 2 U.S.C.
				150), and not more than $350,000 shall be derived from
				collections credited to this appropriation during fiscal year 2007 and shall
				remain available until expended for the development and maintenance of an
				international legal information database (and related activities).
									(2)The eighth, tenth, and eleventh provisos
				under the heading Library of Congress, Salaries and Expenses in
				the Legislative Branch Appropriations Act, 2006 (Public Law
				109–55; 119 Stat. 580) shall not apply to funds appropriated by
				this division.
									(3)Of the unobligated balances available
				under the heading Library of Congress, Salaries and Expenses,
				the following amounts are rescinded:
										(A)Of the unobligated balances available
				for the National Digital Information Infrastructure and Preservation Program,
				$47,000,000.
										(B)Of the unobligated balances available
				for furniture and furnishings, $695,394.
										(C)Of the unobligated balances available
				for the acquisition and partial support for implementation of an Integrated
				Library System, $1,853,611.
										(4)Notwithstanding section 101, the
				level for Library of Congress, Books for the Blind and Physically
				Handicapped, Salaries and Expenses shall be $53,505,000, of which
				$16,231,000 shall remain available until expended.
									(5)The proviso under the heading Books
				for the Blind and Physically Handicapped, Salaries and Expenses in the
				Legislative Branch Appropriations Act, 2006 (Public Law
				109–55; 119 Stat. 582) shall not apply to funds appropriated by
				this division.
									(6)Section 3402 of the Emergency
				Supplemental Appropriations Act for Defense, the Global War on Terror, and
				Tsunami Relief, 2005 (Public Law 109–13; 119 Stat. 272) is
				repealed, and each provision of law amended by such section is restored as if
				such section had not been enacted into law.
									(e)Notwithstanding
				section 101, the level for Government Printing Office, Government
				Printing Office Revolving Fund shall be $1,000,000.
								(f)Notwithstanding section 101, the amount
				applicable under the first proviso under the heading Government
				Accountability Office, Salaries and Expenses in the Legislative Branch
				Appropriations Act, 2006 (Public Law 109–55; 119 Stat. 586)
				shall be $5,167,900, and the amount applicable under the second proviso under
				such heading shall be $2,763,000.
								8Military Quality
				of Life and Veterans Affairs
							20801.Notwithstanding section 101, the level for
				each of the following accounts of the Department of Defense for projects
				authorized in division B of
				Public Law
				109–364 shall be as follows: Military Construction,
				Army, $2,013,000,000; Military Construction, Navy and Marine
				Corps, $1,129,000,000; Military Construction, Air Force,
				$1,083,000,000; Military Construction, Defense-Wide,
				$1,127,000,000; Military Construction, Army National Guard,
				$473,000,000; Military Construction, Air National Guard,
				$126,000,000; Military Construction, Army Reserve, $166,000,000;
				Military Construction, Navy Reserve, $43,000,000; and
				Military Construction, Air Force Reserve, $45,000,000.
							20802.Of the total amount specified in section
				20801, the amount available for study, planning, design, architect and engineer
				services, and host nation support, as authorized by law, under the headings
				Military Construction, Army, Military Construction, Navy
				and Marine Corps, Military Construction, Air Force, and
				Military Construction, Defense-Wide shall not exceed
				$541,000,000.
							20803.Notwithstanding any other provision of this
				division, the following provisions included in the Military Quality of Life,
				Military Construction, and Veterans Affairs Appropriations Act, 2006 (Public
				Law 109–114) shall not apply to funds appropriated by this division: the first
				two provisos under the heading Military Construction, Army; the
				first proviso under the heading Military Construction, Navy and Marine
				Corps; the first proviso under the heading Military
				Construction, Air Force; and the second proviso under the heading
				Military Construction, Defense-Wide.
							20804.Notwithstanding section 101, the level for
				each of the following accounts for the Department of Defense shall be as
				follows: Family Housing Construction, Army, $579,000,000;
				Family Housing Operation and Maintenance, Army, $671,000,000;
				Family Housing Construction, Navy and Marine Corps,
				$305,000,000; Family Housing Operation and Maintenance, Navy and Marine
				Corps, $505,000,000; Family Housing Construction, Air
				Force, $1,168,000,000; Family Housing Operation and Maintenance,
				Air Force, $750,000,000; Family Housing Construction,
				Defense-Wide, $9,000,000; Family Housing Operation and
				Maintenance, Defense-Wide, $49,000,000; Chemical
				Demilitarization Construction, Defense-Wide, $131,000,000; and
				Department of Defense Base Closure Account 2005,
				$2,489,421,000.
							20805.Of the funds made available under the
				following headings in
				Public Law
				108–132, the following amounts are rescinded: Military
				Construction, Navy and Marine Corps, $19,500,000; and Military
				Construction, Defense-Wide, $9,000,000.
							20806.Of the funds made available under the
				following headings in
				Public Law
				108–324, the following amounts are rescinded: Military
				Construction, Navy and Marine Corps, $8,000,000; Military
				Construction, Air Force, $2,694,000; Military Construction,
				Defense-Wide, $43,000,000; and Family Housing Construction, Air
				Force, $18,000,000.
							20807.Of the funds made available under the
				following headings in
				Public Law
				109–114, the following amounts are rescinded: Military
				Construction, Army, $43,348,000; Military Construction,
				Defense-Wide, $58,229,000; and Military Construction, Army
				National Guard, $2,129,000.
							20808.Notwithstanding
				section 101, the level for each of the following accounts of the Department of
				Veterans Affairs shall be as follows: Veterans Health Administration,
				Medical Services, $25,423,250,000; Veterans Health
				Administration, Medical Administration, $3,156,850,000; Veterans
				Health Administration, Medical Facilities, $3,558,150,000;
				Departmental Administration, General Operating Expenses,
				$1,472,164,000, provided that the Veterans Benefits Administration shall be
				funded at not less than $1,161,659,000; Departmental Administration,
				Construction, Major Projects, $399,000,000, of which $2,000,000 shall
				be to make reimbursements as provided in section 13 of the Contract Disputes
				Act of 1978 (41
				U.S.C. 612) for claims paid for contracts disputes; and
				Departmental Administration, National Cemetery Administration,
				$159,983,000.
							20809.The first proviso under the heading
				Veterans Benefits Administration, Compensation and Pensions in
				the Military Quality of Life, Military Construction, and Veterans Affairs
				Appropriations Act, 2006 (Public Law 109–114) shall be applied
				to funds appropriated by this division by substituting
				$28,112,000 for $23,491,000.
							20810.Notwithstanding any other provision of this
				division, the following provisions included in the Military Quality of Life,
				Military Construction, and Veterans Affairs Appropriations Act, 2006 (Public
				Law 109–114) shall not apply to funds appropriated by this division: the first,
				second, and last provisos, and the set-aside of $2,200,000,000, under the
				heading Veterans Health Administration, Medical Services; the
				set-aside of $15,000,000 under the heading Veterans Health
				Administration, Medical and Prosthetic Research; the set-aside of
				$532,010,000 under the heading Departmental Administration,
				Construction, Major Projects; and the set-aside of $155,000,000 under
				the heading Departmental Administration, Construction, Minor
				Projects.
							20811.Notwithstanding any other provision of this
				division, the following sections included in the Military Quality of Life,
				Military Construction, and Veterans Affairs Appropriations Act, 2006 (Public
				Law 109–114) shall not apply to funds appropriated by this division: section
				217, section 224, section 228, section 229, and section 230.
							20812.Notwithstanding
				section 101, the level for each of the following accounts of the American
				Battle Monuments Commission shall be as follows: Salaries and
				Expenses, $37,000,000; and Foreign Currency Fluctuations
				Account, $5,000,000.
							20813.Notwithstanding
				section 101, the level for United States Court of Appeals for Veterans
				Claims, Salaries and Expenses shall be $20,100,000.
							20814.Section 2101(a) of the Military
				Construction Authorization Act for Fiscal Year 2007 (division B of Public Law
				109–364; 120 Stat. 2445) is amended by striking the first table of authorized
				Army construction and land acquisition projects for inside the United States
				and by adding at the end of the remaining table the last two items in the
				corresponding table on pages 366 and 367 of House Report 109–702, which is the
				conference report resolving the disagreeing votes of the House of
				Representatives and the Senate on the amendment of the Senate to H.R. 5122 of
				the 109th Congress.
							9Science, State,
				Justice, Commerce, and Related Agencies
							20901.(a)Notwithstanding section 101, the level for
				each of the following accounts of the Department of Justice shall be as
				follows: General Administration, Salaries and Expenses,
				$97,053,000; General Administration, Justice Information Sharing
				Technology, $123,510,000; General Administration, Narrowband
				Communications/Integrated Wireless Network, $89,188,000; General
				Administration, Detention Trustee, $1,225,788,000; General
				Administration, Office of Inspector General, $70,118,000; United
				States Parole Commission, Salaries and Expenses, $11,424,000;
				Legal Activities, Salaries and Expenses, Foreign Claims Settlement
				Commission, $1,551,000; United States Marshals Service, Salaries
				and Expenses, $807,967,000; United States Marshals Service,
				Construction, $6,846,000; Salaries and Expenses, Community
				Relations Service, $10,178,000; Assets Forfeiture Fund,
				$21,211,000; Interagency Law Enforcement, Interagency Crime and Drug
				Enforcement, $494,793,000; Drug Enforcement Administration,
				Salaries and Expenses, $1,737,412,000; Bureau of Alcohol,
				Tobacco, Firearms and Explosives, Salaries and Expenses, $979,244,000;
				Federal Prison System, Salaries and Expenses, $4,974,261,000;
				Office of Justice Programs, Justice Assistance, $237,689,000;
				Office of Justice Programs, Community Oriented Policing
				Services, $541,697,000; and Office on Violence Against Women,
				Violence Against Women Prevention and Prosecution Programs,
				$382,534,000.
								(b)In addition to the amount otherwise
				appropriated by this division for Department of Justice, Office of
				Justice Programs, State and Local Law Enforcement Assistance for the
				Edward Byrne Memorial Justice Assistance Grant program, there is appropriated
				$108,693,000 for such purpose.
								20902.Notwithstanding section 101, the level for
				Department of Justice, Legal Activities, Salaries and Expenses,
				Antitrust Division shall be $147,002,000, to remain available until
				expended: Provided, That notwithstanding any other provision
				of law, not to exceed $129,000,000 of offsetting collections derived from fees
				collected for premerger notification filings under the Hart-Scott-Rodino
				Anti-trust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the
				year of collection, shall be retained and used for necessary expenses in this
				appropriation, and shall remain available until expended: Provided
				further, That the sum herein appropriated from the general fund shall
				be reduced as such offsetting collections are received during fiscal year 2007,
				so as to result in a final fiscal year 2007 appropriation from the general fund
				estimated at not more than $18,002,000.
							20903.Notwithstanding section 101, the level for
				Department of Justice, Legal Activities, United States Trustee System
				Fund, as authorized, shall be $222,121,000, to remain available until
				expended and to be derived from the United States Trustee System Fund:
				Provided, That notwithstanding any other provision of law,
				deposits to the Fund shall be available in such amounts as may be necessary to
				pay refunds due depositors: Provided further, That
				notwithstanding any other provision of law, $222,121,000 of offsetting
				collections pursuant to
				28 U.S.C.
				589a(b) shall be retained and used for necessary expenses in
				this appropriation and remain available until expended: Provided
				further, That the sum herein appropriated from the Fund shall be
				reduced as such offsetting collections are received during fiscal year 2007, so
				as to result in a final fiscal year 2007 appropriation from the Fund estimated
				at $0.
							20904.Notwithstanding section 101, the level for
				Department of Justice, Federal Bureau of Investigation, Salaries and
				Expenses shall be $5,962,219,000.
							20905.Notwithstanding section 101, the level for
				Department of Justice, Federal Bureau of Investigation,
				Construction shall be $51,392,000.
							20906.Notwithstanding section 101, the level for
				Department of Justice, National Security Division, as authorized
				by section
				509A of title 28, United States Code, shall be $66,741,000:
				Provided, That upon a determination by the Attorney General
				that emergent circumstances require additional funding for activities of the
				National Security Division, the Attorney General may transfer such amounts to
				the National Security Division from available appropriations for the current
				fiscal year for the Department of Justice, as may be necessary to respond to
				such circumstances: Provided further, That any transfer
				pursuant to the previous proviso shall be treated as a reprogramming under
				section 605 of Public Law 109–108 and shall not be
				available for obligation or expenditure except in compliance with the
				procedures set forth in that section.
							20907.Notwithstanding section 101, the level for
				Department of Justice, United States Attorneys, Salaries and
				Expenses shall be $1,645,613,000.
							20908.Notwithstanding section 101, the level for
				Department of Justice, Administrative Review and Appeals shall
				be $228,066,000.
							20909.Notwithstanding section 101, the level for
				Department of Justice, General Legal Activities, Salaries and
				Expenses shall be $672,609,000.
							20910.Notwithstanding section 101, the level for
				Department of Justice, Federal Prison System, Buildings and
				Facilities shall be $432,290,000.
							20911.Notwithstanding section 101, the level for
				Bureau of the Census, Periodic Censuses and Programs shall be
				$511,603,000 for necessary expenses related to the 2010 decennial census and
				$182,489,000 for expenses to collect and publish statistics for other periodic
				censuses and programs provided for by law.
							20912.Notwithstanding
				section 101, the level for Department of Commerce, Science and
				Technology, Technology Administration, Salaries and Expenses shall be
				$2,000,000.
							20913.Notwithstanding section 101, the level for
				the following accounts of the National Institute of Standards and Technology
				shall be as follows: Scientific and Technical Research and
				Services, $432,762,000; and Construction of Research
				Facilities, $58,651,000.
							20914.Notwithstanding section 101 under
				National Oceanic and Atmospheric Administration, Operations, Research,
				and Facilities, $79,000,000 shall be derived by transfer from the fund
				entitled Promote and Develop Fishery Products and Research Pertaining to
				American Fisheries.
							20915.Notwithstanding section 101, the level for
				the following accounts of the National Aeronautics and Space Administration
				shall be as follows: Science, Aeronautics and Exploration,
				$10,075,000,000, of which $5,251,200,000 shall be for science, $890,400,000
				shall be for aeronautics research, $3,401,600,000 shall be for exploration
				systems, and $531,800,000 shall be for cross-agency support programs;
				Exploration Capabilities, $6,140,000,000; and Office of
				Inspector General, $32,000,000.
							20916.Notwithstanding section 101, the level for
				National Science Foundation, Research and Related Activities
				shall be $4,665,950,000, of which not to exceed $485,000,000 shall remain
				available until expended for Polar research and operations support, and for
				reimbursement to other Federal agencies for operational and science support and
				logistical and other related activities for the United States Antarctic
				Program: Provided, That from funds provided under this
				section, such sums as are necessary shall be available for the procurement of
				polar icebreaking services: Provided further, That the
				National Science Foundation shall reimburse the Coast Guard according to the
				existing memorandum of agreement.
							20917.Notwithstanding section 101, the level for
				Antitrust Modernization Commission, Salaries and Expenses shall
				be $462,000.
							20918.Notwithstanding section 101, the level for
				Legal Services Corporation, Payment to the Legal Services
				Corporation shall be $348,578,000.
							20919.Of the unobligated balances available under
				the heading Department of Justice, General Administration, Working
				Capital Fund, $2,500,000 is rescinded.
							20920.Of the unobligated balances available under
				the heading Department of Justice, General Administration,
				Telecommunications Carrier Compliance Fund, $39,000,000 is
				rescinded.
							20921.Of the unobligated balances available under
				the heading Department of Justice, Violent Crime Reduction Trust
				Fund, $8,000,000 is rescinded.
							20922.Of the unobligated balances available under
				the heading Department of Justice, Legal Activities, Assets Forfeiture
				Fund, $170,000,000 shall be rescinded not later than September 30,
				2007.
							20923.Of the unobligated balances available from
				prior year appropriations under any Department of Justice, Office of
				Justice Programs account, $109,000,000 shall be rescinded, of which no
				more than $31,000,000 shall be rescinded from Department of Justice,
				Office of Justice Programs, Community Oriented Policing Services, not
				later than September 30, 2007: Provided, That funds made
				available for Department of Justice, Office of Justice Programs,
				Community Oriented Policing Services program management and
				administration shall not be reduced due to such rescission.
							20924.Of the unobligated balances available under
				the heading Department of Commerce, National Oceanic and Atmospheric
				Administration, $25,000,000 is rescinded.
							20925.Of the unobligated balances available under
				the heading Department of Commerce, National Institute of Standards and
				Technology, Industrial Technology Services, $7,000,000 is
				rescinded.
							20926.The third proviso under the heading
				Department of Justice, Legal Activities, Salaries and Expenses, United
				States Attorneys, of the Science, State, Justice, Commerce and Related
				Agencies Appropriations Act, 2006 (Public Law 109–108) shall not apply
				to funds appropriated by this division.
							20927.The first through third provisos under the
				heading Department of Justice, Federal Bureau of Investigation,
				Construction of the Science, State, Justice, Commerce and Related
				Agencies Appropriations Act, 2006 (Public Law 109–108) shall not apply
				to funds appropriated by this division.
							20928.The tenth through twelfth provisos under
				the heading Department of Justice, Bureau of Alcohol, Tobacco, Firearms
				and Explosives, Salaries and Expenses of the Science, State, Justice,
				Commerce and Related Agencies Appropriations Act, 2006 (Public Law
				109–108) shall not apply to funds appropriated by this
				division.
							20929.The matter pertaining to the National
				District Attorneys Association in paragraph (12) under the heading
				Department of Justice, Office of Justice Programs, Community Oriented
				Policing Services of the Science, State, Justice, Commerce and Related
				Agencies Appropriations Act, 2006 (Public Law 109–108) shall not apply
				to funds appropriated by this division.
							20930.Sections 207,
				208, and 209 of the Science, State, Justice, Commerce, and Related Agencies
				Appropriations Act, 2006 (Public Law 109–108) shall not apply
				to funds appropriated by this division.
							20931.Notwithstanding any other provision of this
				division, the following provisions of the Science, State, Justice, Commerce,
				and Related Agencies Appropriations Act, 2006 (Public Law
				109–108), relating to the Department of Commerce, National
				Oceanic and Atmospheric Administration, shall not apply to funds appropriated
				by this division: the twelfth proviso under the heading Operations,
				Research and Facilities; the fifth proviso under the heading
				Procurement, Acquisition and Construction; and the set-aside of
				$19,000,000 under the second proviso under the heading Fisheries Finance
				Program Account.
							20932.In the Science, State, Justice, Commerce,
				and Related Agencies Appropriations Act, 2006 (Public Law
				109–108), under the heading National Aeronautics and
				Space Administration, Administrative Provisions, the paragraph
				beginning Funding made available under and all that follows
				through conference report for this Act. shall not apply to funds
				appropriated by this division.
							20933.Title VIII of the Departments of Commerce,
				Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
				2005 (Public
				Law 108–447, division B) is amended by striking fiscal
				years 2005 and 2006 each place it appears and inserting fiscal
				years 2005, 2006, and 2007.
							20934.Notwithstanding section 101, the level for
				Department of Commerce, United States Patent and Trademark Office,
				Salaries and Expenses shall be $1,771,000,000, to remain available
				until expended: Provided, That the sum herein appropriated
				from the general fund shall be reduced as offsetting collections assessed and
				collected pursuant to
				section
				1113 of title 15 of the United States Code, and sections
				41 and
				376
				of title 35 of the United States Code, are received during fiscal year 2007, so
				as to result in a fiscal year 2007 appropriation from the general fund
				estimated at $0: Provided further, That during fiscal year
				2007, should the total amount of offsetting fee collections be less than
				$1,771,000,000, this amount shall be reduced accordingly.
							20935.Funds appropriated by section 101 of this
				division for International Space Station Cargo Crew Services/International
				Partner Purchases and International Space Station/Multi-User System Support
				within the National Aeronautics and Space Administration may be obligated in
				the account and budget structure set forth in the pertinent Act specified in
				section 101(a)(8).
							20936.The matter pertaining to paragraph (1)(B)
				under the heading Department of Justice, Office of Justice Programs,
				State and Local Law Enforcement Assistance of the Science, State,
				Justice, Commerce and Related Agencies Appropriations Act, 2006 shall not apply
				to funds appropriated by this division.
							20937.The Science, State, Justice, Commerce, and
				Related Agencies Appropriations Act, 2006 (Public Law
				109–108), under the heading National Aeronautics and
				Space Administration, Science, Aeronautics and Exploration is amended
				by striking , of which amounts and all that follows through
				as amended by Public Law 106–377.
							20938.The Science, State, Justice, Commerce, and
				Related Agencies Appropriations Act, 2006 (Public Law
				109–108), under the heading National Aeronautics and
				Space Administration, Exploration Capabilities is amended by striking
				, of which amounts and all that follows through as
				amended by Public Law 106–377.
							20939.Notwithstanding section 101, or any other
				provision of law, no funds shall be used to implement any Reduction in Force or
				other involuntary separations (except for cause) by the National Aeronautics
				and Space Administration prior to September 30, 2007.
							20940.Any terms, conditions, uses, or authorities
				put into effect, available, or exercised pursuant to the reprogramming
				notification dated August 10, 2006, relating to the Department of Justice with
				respect to the Office of Justice Programs, the Office of Community Oriented
				Policing Services, or the Office on Violence Against Women are hereby made
				applicable, available, and effective with respect to Fiscal Year 2007
				appropriations for those Offices.
							20941.Section 824(g) of the Foreign Service Act
				of 1980 (22 U.S.C.
				4064(g)) is amended—
								(1)in paragraph (1)—
									(A)in the matter preceding subparagraph (A),
				by striking To facilitate and all that follows through
				the Secretary and inserting The Secretary;
				and
									(B)in subparagraph
				(B), by striking if and inserting to facilitate the
				assignment of persons to Iraq and Afghanistan or to posts vacated by members of
				the Service assigned to Iraq and Afghanistan, if;
									(2)in paragraph (2), by striking
				subparagraphs (A) or (B) of such paragraph and inserting
				such subparagraph; and
								(3)in paragraph (3), by striking
				paragraph (1) and inserting paragraph
				(1)(B).
								20942.Notwithstanding section 101, the level for
				each of the following accounts and activities shall be $0: Department of
				State, Administration of Foreign Affairs, Centralized Information Technology
				Modernization Program; and the grant to the Center for Middle
				Eastern-Western Dialogue Trust Fund made available in the Science, State,
				Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public Law
				109–108) under the heading Department of State, Other, Center for Middle
				Eastern-Western Dialogue Trust Fund.
							20943.Notwithstanding section 101, the level for
				each of the following accounts shall be as follows: Department of State,
				Administration of Foreign Affairs, Educational and Cultural Exchange
				Programs, $445,275,000; Department of State, Administration of
				Foreign Affairs, Emergencies in the Diplomatic and Consular Service,
				$4,940,000; Department of State, Administration of Foreign Affairs,
				Payment to the American Institute in Taiwan, $15,826,000;
				Department of State, International Organizations, Contributions for
				International Peacekeeping Activities, $1,135,275,000; Related
				Agency, Broadcasting Board of Governors, International Broadcasting
				Operations, $636,387,000; Related Agency, Broadcasting Board of
				Governors, Broadcasting Capital Improvements, $7,624,000; and
				Related Agencies, Commission on International Religious Freedom,
				Salaries and Expenses, $3,000,000.
							20944.Notwithstanding any other provision of this
				division, the fourth proviso under the heading Department of State,
				Administration of Foreign Affairs, Diplomatic and Consular Programs in
				the Science, State, Justice, Commerce, and Related Appropriations Act, 2006
				(Public Law
				109–108) and section 406 of such Act shall not apply to funds
				appropriated by this division.
							20945.The appropriation to the Securities and
				Exchange Commission pursuant to this division shall be deemed a regular
				appropriation for purposes of section 6(b) of the Securities Act of 1933 (15
				U.S.C. 77f(b)) and sections 13(e), 14(g), and 31(k) of the Securities Exchange
				Act of 1934 (15
				U.S.C. 78m(e), 78n(g), and 78ee(k)).
							20946.Section 302 of the Universal Service
				Antideficiency Temporary Suspension Act (Public Law 108–494; 118 Stat. 3998)
				is amended by striking December 31, 2006, each place it appears
				and inserting December 31, 2007,.
							20947.Notwithstanding section 101, the level for
				Small Business Administration, Salaries and Expenses shall be
				$326,733,000, and section 613 of the Science, State, Justice, Commerce, and
				Related Agencies Appropriations Act, 2006 (Public Law
				109–108; 119 Stat. 2336) shall not apply to such funds.
							20948.Notwithstanding section 101, the level for
				Small Business Administration, Disaster Loans Program Account
				shall be $113,850,000, to remain available until expended, which shall be for
				administrative expenses to carry out the direct loan program authorized by
				section 7(b) of the Small Business Act, of which $112,365,000 may be
				transferred to and merged with Small Business Administration, Salaries
				and Expenses, and of which $1,485,000 is for the Office of Inspector
				General of the Small Business Administration for audits and reviews of disaster
				loans and the disaster loan program and shall be transferred to and merged with
				appropriations for the Office of Inspector General.
							20949.Of the unobligated balances available under
				the heading Small Business Administration, Salaries and
				Expenses, $6,100,000 is rescinded.
							20950.Of the unobligated balances available under
				the heading Small Business Administration, Business Loans Program
				Account, $5,000,000 is rescinded.
							20951.Of the unobligated balances available under
				the heading Small Business Administration, Disaster Loans Program
				Account, $2,300,000 is rescinded.
							10Transportation,
				Treasury, Housing and Urban Development, the Judiciary, the District of
				Columbia, and Independent Agencies
							21001.Of the amounts provided by section 101 for
				Department of Transportation, Office of the Secretary, Transportation,
				Planning, Research, and Development, for activities of the Department
				of Transportation, up to $9,900,000 may be made available for the purpose of
				agency facility improvements and associated administrative costs as determined
				necessary by the Secretary.
							21002.(a)Section 44302(f)(1) of
				title 49, United States Code, shall be applied by substituting the date
				specified in section 106 of this division for August 31, 2006, and may
				extend through December 31, 2006.
								(b)Section 44303(b)
				of title 49, United States Code, shall be applied by substituting the date
				specified in section 106 of this division for December 31,
				2006.
								21003.Of the funds made available under section
				101(a)(2) of Public Law 107–42, $50,000,000 is
				rescinded.
							21004.Notwithstanding section 101, no funds are
				provided by this division for activities or reimbursements described in section
				185 of Public
				Law 109–115.
							21005.Notwithstanding section 101, the level for
				Federal Aviation Administration, Operations shall be
				$8,330,750,000, of which $5,627,900,000 shall be derived from the Airport and
				Airway Trust Fund, of which no less than $6,704,223,000 shall be for air
				traffic organization activities; no less than $997,718,000 shall be for
				aviation regulation and certification activities; not to exceed $11,641,000
				shall be available for commercial space transportation activities; not to
				exceed $76,175,000 shall be available for financial services activities; not to
				exceed $85,313,000 shall be available for human resources program activities;
				not to exceed $275,156,000 shall be available for region and center operations
				and regional coordination activities; not to exceed $144,617,000 shall be
				available for staff offices; and not to exceed $35,907,000 shall be available
				for information services.
							21006.Notwithstanding section 101, the level for
				Federal Aviation Administration, Research, Engineering, and Development
				(Airport and Airway Trust Fund) shall be $130,000,000.
							21007.Of the amounts provided by section 101 for
				limitation on obligations under Federal Aviation Administration,
				Grants-in-Aid for Airports (Liquidation of Contract Authorization) (Limitation
				on Obligations) (Airport and Airway Trust Fund), not to exceed
				$74,971,000 shall be obligated for administrative expenses; up to $17,870,000
				shall be available for airport technology research, to remain available until
				expended; not less than $10,000,000 shall be for airport cooperative research;
				and $10,000,000 shall be available and transferred to Office of the
				Secretary, Salaries and Expenses to administer the small community air
				service development program to remain available until expended.
							21008.Notwithstanding section 101, the level for
				liquidation of contract authorization under Federal Aviation
				Administration, Grants-in-Aid for Airports (Liquidation of Contract
				Authorization) (Limitation on Obligations) (Airport and Airway Trust
				Fund) shall be $4,399,000,000.
							21009.Of the amounts authorized for the fiscal
				year ending September 30, 2007, and prior years under sections 48103 and 48112
				of title 49, United States Code, $621,000,000 is rescinded.
							21010.Notwithstanding section 101, the level for
				Federal Highway Administration, Federal-Aid Highways (Limitation on
				Obligations) (Highway Trust Fund) shall be $39,086,464,683.
							21011.Notwithstanding section 101, sections 110,
				112, and 113 of division A of
				Public Law
				109–115 shall not apply to fiscal year 2007.
							21012.Funds appropriated under this division
				pursuant to section 1069(y) of
				Public Law
				102–240 shall be distributed in accordance with the formula set
				forth in section 1116(a) of Public Law 109–59.
							21013.Notwithstanding section 101, the level for
				the limitation on obligations and transfer of contract authority for
				National Highway Traffic Safety Administration, Operations and Research
				(Highway Trust Fund) (Including Transfer of Funds) shall be
				$121,232,430: Provided, That notwithstanding any other
				provision of law, whenever an allocation is made of the sums authorized to be
				appropriated for expenditure on the Federal lands highway program, and whenever
				an apportionment is made of the sums authorized to be appropriated for the
				surface transportation program, the congestion mitigation and air quality
				improvement program, the National Highway System, the Interstate maintenance
				program, the bridge program, the Appalachian development highway system, and
				the equity bonus program, the Secretary of Transportation shall deduct from all
				sums so authorized such sums as may be necessary to fund this section:
				Provided further, That funds made available under this section
				shall be transferred by the Secretary of Transportation to and administered by
				the National Highway Traffic Safety Administration: Provided
				further, That the Federal share payable on account of any program,
				project, or activity carried out with funds made available under this section
				shall be 100 percent: Provided further, That the sum deducted
				in accordance with this section shall remain available until expended:
				Provided further, That all funds made available under this
				section shall be subject to any limitation on obligations for Federal-aid
				highways and highway safety construction programs set forth in this division or
				any other Act: Provided further, That the obligation
				limitation made available for the programs, projects, and activities for which
				funds are made available under this section shall remain available until used
				and shall be in addition to the amount of any limitation imposed on obligations
				for Federal-aid highway and highway safety construction programs for future
				fiscal years: Provided further, That, notwithstanding any
				other provision of law, prior to making any distribution of obligation
				limitation for the Federal-aid highway program under section 1102 of Public Law
				109–59 for fiscal year 2007, the Secretary of Transportation shall not
				distribute from such limitation amounts provided under this section:
				Provided further, That, notwithstanding any other provision of
				law, in allocating funds for the equity bonus program under section 105 of
				title 23, United States Code, for fiscal year 2007, the Secretary of
				Transportation shall make the required calculations under that section as if
				this section had not been enacted.
							21014.Of the unobligated balances of funds
				apportioned to each State under
				chapter
				1 of title 23, United States Code, $3,471,582,000 is rescinded:
				Provided, That such rescission shall not apply to the funds
				distributed in accordance with sections 130(f) and 104(b)(5) of title 23,
				United States Code; sections 133(d)(1) and 163 of such title, as in effect on
				the day before the date of enactment of Public Law 109–59; and the first
				sentence of section 133(d)(3)(A) of such title.
							21015.Notwithstanding section 101 and section
				111, the level for each of the following accounts under the heading
				Federal Motor Carrier Safety Administration shall be as follows:
				Motor Carrier Safety Operations and Programs (Liquidation of Contract
				Authorization) (Limitation on Obligations) (Highway Trust Fund),
				$223,000,000; and Motor Carrier Safety Grants (Liquidation of Contract
				Authorization) (Limitation on Obligations) (Highway Trust Fund),
				$294,000,000.
							21016.Notwithstanding section 101 and section
				111, the level for each of the following accounts under the heading
				National Highway Traffic Safety Administration shall be as
				follows: Operations and Research (Liquidation of Contract Authorization)
				(Limitation on Obligations) (Highway Trust Fund), $107,750,000;
				National Driver Register (Liquidation of Contract Authorization)
				(Limitation on Obligations) (Highway Trust Fund), $4,000,000; and
				Highway Traffic Safety Grants (Liquidation of Contract Authorization)
				(Limitation on Obligations) (Highway Trust Fund), $587,750,000.
							21017.Notwithstanding section 101, the level for
				Federal Railroad Administration, Safety and Operations shall be
				$149,570,000.
							21018.Notwithstanding section 101, the level for
				Federal Railroad Administration, Railroad Research and
				Development shall be $34,524,000.
							21019.Notwithstanding section 101, the level for
				Federal Railroad Administration, Efficiency Incentive Grants to the
				National Railroad Passenger Corporation shall be $31,300,000 and
				section 135 of division A of
				Public Law
				109–115 shall not apply to fiscal year 2007.
							21020.Notwithstanding section 101, no funds are
				appropriated under this division for Federal Railroad Administration,
				Alaska Railroad Rehabilitation.
							21021.Notwithstanding section 101 and section
				111, the level for each of the following accounts under the heading
				Federal Transit Administration shall be as follows:
				Administrative Expenses, $85,000,000; Research and
				University Research Centers, $61,000,000; and Capital Investment
				Grants, $1,566,000,000.
							21022.Notwithstanding section 101, the level for
				the liquidation of contract authorizations for Federal Transit
				Administration, Formula and Bus Grants (Liquidation of Contract
				Authorization) available for payment of obligations incurred in
				carrying out the provisions of sections 5305, 5307, 5308, 5309, 5310, 5311,
				5316, 5317, 5320, 5335, 5339, and 5340 of title 49, United States Code, and
				section 3038 of
				Public Law
				105–178 shall be $4,660,000,000, to be derived from the Mass
				Transit Account of the Highway Trust Fund and to remain available until
				expended.
							21023.Notwithstanding section 101, the level for
				the limitation on obligations for Federal Transit Administration,
				Formula and Bus Grants (Liquidation of Contract Authorization) (Limitation on
				Obligations) (Including Transfer of Funds) shall be $7,262,775,000:
				Provided, That no funds made available to modernize fixed
				guideway systems shall be transferred to Capital Investment
				Grants.
							21024.Notwithstanding any other provision of law,
				funds appropriated or limited under this division and made available to carry
				out the new fixed guideway program of the Federal Transit Administration shall
				be allocated at the discretion of the Administrator of the Federal Transit
				Administration for projects authorized under subsections (a) through (c) of
				section 3043 of Public Law 109–59 and for activities
				authorized under section 5309 of title 49, United States Code.
							21025.Notwithstanding section 101, the level for
				Maritime Administration, Operations and Training shall be
				$111,127,000.
							21026.Of the unobligated balances under the
				heading Maritime Administration, National Defense Tank Vessel
				Construction Program, $74,400,000 is rescinded.
							21027.Of the unobligated balances under the
				heading Maritime Administration, Ship Construction, $2,000,000
				is rescinded.
							21028.Notwithstanding section 101, the level for
				each of the following accounts under the heading Pipeline and Hazardous
				Materials Safety Administration shall be as follows:
				Administrative Expenses, $18,000,000; Hazardous Materials
				Safety, $26,663,000; and Pipeline Safety (Pipeline Safety Fund)
				(Oil Spill Liability Trust Fund), $74,832,000, of which $14,850,000
				shall be derived from the Oil Spill Liability Trust Fund and shall remain
				available until September 30, 2009, of which $59,982,000 shall be derived from
				the Pipeline Safety Fund, of which $24,000,000 shall remain available until
				September 30, 2009.
							21029.Notwithstanding section 101, the level for
				Research and Innovative Technology Administration, Research and
				Development shall be $7,716,260, of which $2,000,000 shall be for the
				air transportation statistics program.
							21030.Notwithstanding section 101, the level for
				Department of Transportation, Office of Inspector General, Salaries and
				Expenses shall be $63,643,000.
							21031.Notwithstanding section 101, the level for
				the National Transportation Safety Board, Salaries and Expenses
				shall be $78,854,000.
							21032.Of the available unobligated balances made
				available to the National Transportation Safety Board under
				Public Law
				106–246, $1,000,000 is rescinded.
							21033.Notwithstanding section 101, the level for
				Department of Housing and Urban Development, Public and Indian Housing,
				Tenant-Based Rental Assistance shall be $15,920,000,000, to remain
				available until expended, of which $11,727,000,000 shall be available on
				October 1, 2006, and notwithstanding section 109, $4,193,000,000 shall be
				available on October 1, 2007: Provided, That paragraph (1)
				under such heading in
				Public Law
				109–115 (119 Stat. 2440) shall not apply to funds appropriated
				by this division: Provided further, That of the amounts
				available for such heading, $14,436,200,000 shall be for renewals of expiring
				section 8 tenant-based annual contributions contracts (including renewals of
				enhanced vouchers under any provision of law authorizing such assistance under
				section 8(t) of the United States Housing Act of 1937, as amended
				(42 U.S.C. 1437 et
				seq.) (the Act herein)): Provided
				further, That notwithstanding any other provision of law, from amounts
				provided under the second proviso under this section the Secretary shall, for
				the calendar year 2007 funding cycle, provide renewal funding for each public
				housing agency based on voucher management system (VMS) leasing and cost data
				for the most recently completed period of 12 consecutive months for which the
				Secretary determines the data is verifiable and complete, prior to prorations,
				and by applying the 2007 Annual Adjustment Factor as established by the
				Secretary, and by making any necessary adjustments for the costs associated
				with the first-time renewal of tenant protection or HOPE VI vouchers or
				vouchers that were not in use during the 12-month period in order to be
				available to meet a commitment pursuant to section 8(o)(13) of the Act:
				Provided further, That the Secretary shall, to the extent
				necessary to stay within the amount provided under the second proviso under
				this section, pro rate each public housing agency’s allocation otherwise
				established pursuant to this section: Provided further, That
				except as provided in the following proviso, the entire amount provided under
				the second proviso under this section shall be obligated to the public housing
				agencies based on the allocation and pro rata method described above:
				Provided further, That public housing agencies participating
				in the Moving to Work demonstration shall be funded pursuant to their Moving to
				Work agreements and shall be subject to the same pro rata adjustments under the
				previous proviso:  Providedfurther, That from
				amounts provided under the second proviso of this section up to $100,000,000
				shall be available only: (1) for adjustments for public housing agencies that
				experienced a significant increase, as determined by the Secretary, in renewal
				costs resulting from unforeseen circumstances or from the portability under
				section 8(r) of the Act of tenant-based rental assistance; and (2) for
				adjustments for public housing agencies that could experience a significant
				decrease in voucher funding that could result in the risk of loss of voucher
				units due to the shift to using VMS data based on a 12-month period:
				Provided further, That none of the funds provided under the
				second proviso of this section may be used to support a total number of unit
				months under lease which exceeds a public housing agency’s authorized level of
				units under contract.
							21034.Notwithstanding section 101, the level for
				each of the following accounts for Public and Indian Housing of the Department
				of Housing and Urban Development shall be as follows: Project-Based
				Rental Assistance, $5,976,417,000, of which $5,829,303,000 shall be for
				activities specified in paragraph (1) under such heading in
				Public Law
				109–115 (119 Stat. 2442); Public Housing Operating
				Fund, $3,864,000,000; and Indian Housing Loan Guarantee Fund
				Program Account, $6,000,000: Provided, That such funds
				are available to subsidize total loan principal, any part of which is to be
				guaranteed, not to exceed $251,000,000.
							21035.Of the unobligated balances, including
				recaptures and carryover, remaining from funds appropriated under the headings
				referred to under the heading Department of Housing and Urban
				Development, Public and Indian Housing, Housing Certificate Fund in
				Public Law
				109–115 (119 Stat. 2442) for fiscal year 2006 and prior years,
				$1,650,000,000 is rescinded: Provided, That the provisions
				under such heading shall be applied to such rescission by substituting
				September 30, 2007 for September 30, 2006 and
				2007 funding cycle for 2006 funding cycle.
							21036.None of the funds appropriated by this
				division may be used for the following activities under the heading
				Department of Housing and Urban Development, Public and Indian
				Housing in
				Public Law
				109–115: the activities specified in the last three provisos
				under the heading Public Housing Capital Fund (119 Stat. 2444);
				and the first activity specified in the second proviso under the heading
				Native American Housing Block Grants (119 Stat. 2445).
							21037.Notwithstanding section 101, the level for
				each of the following accounts for Community Planning and Development of the
				Department of Housing and Urban Development shall be as follows:
				Community Development Fund, $3,771,900,000, of which
				$3,710,916,000 shall be for carrying out the community development block grant
				program under title I of the Housing and Community Development Act of 1974, as
				amended: Provided, That none of the funds made available by
				this section for such account may be used for grants for the Economic
				Development Initiative, neighborhood initiatives, or YouthBuild program
				activities; Self-Help and Assisted Homeownership Opportunity
				Program, $49,390,000, of which $19,800,000 shall be for the Self Help
				Homeownership Opportunity Program as authorized under section 11 of the Housing
				Opportunity Program Extension Act of 1996, as amended, and $29,590,000 shall be
				made available through a competition for activities authorized by section 4 of
				the HUD Demonstration Act of 1993 (42 U.S.C. 9816
				note); and Homeless Assistance Grants, $1,441,600,000.
							21038.None of the funds appropriated by this
				division may be used for activities specified in the first proviso under the
				heading Department of Housing and Urban Development, Housing Programs,
				Housing for the Elderly in
				Public Law
				109–115 (119 Stat. 2452).
							21039.The first proviso in the first paragraph
				under the heading Department of Housing and Urban Development, Federal
				Housing Administration, General and Special Risk Program Account in
				Public Law
				109–115 (119 Stat. 2454) shall be applied in fiscal year 2007
				by substituting “$45,000,000,000” for “$35,000,000,000”.
							21040.Notwithstanding section 101, the level for
				Department of Housing and Urban Development, Policy Development and
				Research, Research and Technology shall be $50,087,000:
				Provided, That none of the funds made available by this
				section for such account may be used for activities under the first four
				provisos under such heading in
				Public Law
				109–115 (119 Stat. 2455).
							21041.Funds appropriated by this division for
				Department of Housing and Urban Development, Office of Lead Hazard
				Control, Lead Hazard Reduction shall be made available without regard
				to the limitations that are set forth after needs in the second
				proviso under such heading in
				Public Law
				109–115 (119 Stat. 2457).
							21042.The provisions of title II of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) shall
				continue in effect, notwithstanding section 209 of such Act, through the
				earlier of: (1) the date specified in section 106 of this division; or (2) the
				date of the enactment into law of an authorization Act relating to the
				McKinney-Vento Homeless Assistance Act.
							21043.(a)Section 579 of the Multifamily Assisted
				Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is
				amended—
									(1)in subsection
				(a)(1), by striking October 1, 2006 and inserting October
				1, 2011; and
									(2)in subsection (b),
				by striking October 1, 2006 and inserting October 1,
				2011.
									(b)The repeal made by section 579(a)(1) of the
				Multifamily Assisted Housing Reform and Affordability Act of 1997 shall be
				deemed not to have taken effect before the date of the enactment of the Revised
				Continuing Appropriations Resolution, 2007, and subtitle A of such Act shall be
				in effect as if no such repeal had been made before such date of
				enactment.
								21044.Notwithstanding the limitation in the first
				sentence of section 255(g) of the National Housing Act (12 U.S.C.
				1715z–20(g)), the Secretary of Housing and Urban Development
				may, until the date specified in section 106 of this division, insure and enter
				into commitments to insure mortgages under section 255 of the National Housing
				Act (12 U.S.C. 1715z–20(g)).
							21045.Section 24 of the United States Housing Act
				of 1937 (42 U.S.C.
				1437v) is amended—
								(1)in subsection
				(m)(1), by striking 2003 and inserting 2007;
				and
								(2)in subsection (o),
				by striking “September 30, 2006” and inserting “September 30, 2007”.
								21046.Section 710 of
				Public Law
				109–115 (119 Stat. 2491) shall be applied to funds appropriated
				by this division by substituting 2007 and 30 days
				for 2006 and 60 days, respectively.
							21047.Section 711 of
				Public Law
				109–115 (119 Stat. 2492) shall be applied to funds appropriated
				by this division by substituting 2007 for 2006
				each place it appears, and by substituting September 30, 2008
				for September 30, 2007.
							21048.Notwithstanding section 101, the level for
				Department of the Treasury, Departmental Offices, Salaries and
				Expenses shall be $215,167,000, of which not less than $23,826,000
				shall be for the following increases for the following activities: $9,352,000
				to expand the overseas presence of the Department of the Treasury; $3,761,000
				for intelligence analysts; $1,000,000 for additional secure workspace for
				intelligence analysts; $2,050,000 to support the Department of the Treasury’s
				participation as co-lead agency in the Iraq Threat Finance Cell; $1,483,000 to
				support economic sanctions efforts against terrorist networks; $946,000 to
				support economic sanctions efforts against proliferators of Weapons of Mass
				Destruction; $542,000 for General Counsel support of the Office of Terrorism
				and Financial Intelligence; $492,000 for Chief Counsel support of the Office of
				Foreign Assets Control; and $4,200,000 to reimburse the United States Secret
				Service for the security detail to the Secretary of the Treasury.
							21049.Notwithstanding section 101, the level for
				Department of the Treasury, Departmental Offices, Department-wide
				Systems and Capital Investments Programs shall be $30,268,000, of which
				not less than $6,100,000 shall be for an increase for the Treasury Foreign
				Intelligence Network.
							21050.Notwithstanding section 101, the level for
				each of the following accounts of the Internal Revenue Service shall be as
				follows: Taxpayer Services, $2,142,042,391;
				Enforcement, $4,708,440,879; Operations Support,
				$3,461,204,720; Health Insurance Tax Credit Administration,
				$14,846,000; and Business Systems Modernization,
				$212,310,000.
							21051.Funds appropriated by section 101 of this
				division for the Internal Revenue Service may be obligated in the account and
				budget structure set forth in title II of H.R. 5576 (109th Congress), as passed
				by the House of Representatives.
							21052.Funds for the Internal Revenue Service for
				fiscal year 2007 under the Taxpayer Services,
				Enforcement, and Operations Support accounts may
				be transferred between the accounts and among budget activities to the extent
				necessary to implement the restructuring of the Internal Revenue Service
				accounts after notice of the amount and purpose of the transfer is provided to
				the Committees on Appropriations of the House of Representatives and Senate and
				a period of 30 days has elapsed: Provided, That the limitation
				on transfers is 10 percent in fiscal year 2007.
							21053.Funds appropriated by this division for
				Internal Revenue Service, Business Systems Modernization are
				available for obligation without the prior approval of the Committees on
				Appropriations of the House of Representatives and the Senate for employee
				salaries and expenses.
							21054.(a)Notwithstanding section 101, the level for
				The Judiciary, Courts of Appeals, District Courts, and Other Judicial
				Services, Salaries and Expenses shall be $4,498,130,000, of which
				$20,371,000 shall be available for critically understaffed workload associated
				with immigration and other law enforcement needs.
								(b)Notwithstanding section 402 of Public Law
				109–115, of the amount provided by this section, not to exceed $80,954,000
				shall be available for transfer between accounts to maintain fiscal year 2006
				operating levels.
								21055.Notwithstanding section 101, within the
				amount provided by this division for The Judiciary, Administrative
				Office of the United States Courts, Salaries and Expenses, $990,000
				shall not be required for the National Academy of Public Administration for a
				review of the financial and management procedures of the Federal
				Judiciary.
							21056.Section 203(c) of the Judicial Improvements
				Act of 1990 (Public Law 101–650;
				28 U.S.C.
				133 note), is amended—
								(1)in the second
				sentence, by inserting the district of Kansas, after
				Except with respect to; and
								(2)by inserting after
				the second sentence the following: The first vacancy in the office of
				district judge in the district of Kansas occurring 16 years or more after the
				confirmation date of the judge named to fill the temporary judgeship created
				for such district under this subsection, shall not be filled..
								21057.(a)Notwithstanding section 101, the level for
				Office of National Drug Control Policy, Counterdrug Technology
				Assessment Center shall be $20,000,000, which shall remain available
				until, and obligated and expended by, September 30, 2008, consisting of
				$10,000,000 for counternarcotics research and development projects, of which up
				to $1,000,000 is to be directed to supply reduction activities, and $10,000,000
				for the continued operation of the technology transfer program.
								(b)The Office of National Drug Control Policy
				shall expend funds provided for Counterdrug Technology Assessment
				Center by
				Public Law
				109–115 in accordance with the Joint Explanatory Statement of
				the Committee of Conference for
				Public Law
				109–115 (House Report 109–307) within 60 days after the date of
				the enactment of this section.
								(c)Funding for counternarcotics research and
				development projects shall be available for transfer to other Federal
				departments or agencies within 45 days after the date of the enactment of this
				section. Any unexpended funds from previous fiscal years shall be expended in
				fiscal year 2007 to reinstate the demand instrumentation program as instructed
				in the Joint Explanatory Statement of the Committee of Conference for Public
				Law 109–115 (House Report 109–307). The Director of the Office of National Drug
				Control Policy shall submit to the Committees on Appropriations of the House of
				Representatives and the Senate an accounting of fiscal year 2006 funds,
				including funds that are unexpended for fiscal year 2007.
								21058.The structure
				of any of the offices or components within the Office of National Drug Control
				Policy shall remain as they were on October 1, 2006, and none of the funds
				appropriated or otherwise made available by this division may be used to
				implement a reorganization of offices within the Office of National Drug
				Control Policy without the explicit approval of the Committees on
				Appropriations of the House of Representatives and the Senate.
							21059.(a)Funds appropriated or otherwise made
				available by this division for Federal Drug Control Programs, High
				Intensity Drug Trafficking Areas Program shall remain available until
				September 30, 2008.
								(b)The Office of
				National Drug Control Policy shall submit a plan to the Committees on
				Appropriations of the House of Representatives and the Senate for the initial
				High Intensity Drug Trafficking Areas allocation funding within 90 days after
				the date of the enactment of this section and the discretionary High Intensity
				Drug Trafficking Areas funding within 150 days after the date of the enactment
				of this section. Within the discretionary funding amount, $2,000,000 shall be
				available for new counties, not including previously funded counties, with
				priority given to meritorious applicants who have submitted applications
				previously and have not been funded.
								21060.Notwithstanding
				section 101, the level for Election Assistance Commission, Salaries and
				Expenses shall be $16,236,000, of which $4,950,000 shall be transferred
				to the National Institute of Standards and Technology for election reform
				activities authorized under the Help America Vote Act of 2002.
							21061.Notwithstanding section 101, the level for
				each of the following accounts for the General Services Administration shall be
				as follows: Operating Expenses, $82,975,000; and Office
				of Inspector General, $52,312,000.
							21062.Notwithstanding GSA Order ADM 5440 of
				December 21, 2006, the Office of Governmentwide Policy and the Office of
				Congressional and Intergovernmental Affairs shall continue to exist and operate
				separately, and none of the funds appropriated or otherwise made available by
				this division or any other Act may be used to establish or operate an Office of
				Congressional and Intergovernmental Affairs and Governmentwide Policy or any
				combination thereof without the explicit approval of the Committees on
				Appropriations of the House of Representatives and the Senate.
							21063.Notwithstanding section 101—
								(1)the aggregate amount of new obligational
				authority provided under the heading General Services Administration,
				Real Property Activities, Federal Buildings Fund, Limitations on Availability
				of Revenue for Federal buildings and courthouses and other purposes of
				the Fund shall be $7,598,426,000, including repayment of debt, of which not
				less than $280,872,000 shall be for courthouse construction, and not less than
				$96,539,000 shall be for border station construction, and of which $89,061,000
				shall be from the additional amount provided by paragraph (2) of this
				subsection;
								(2)for an additional
				amount to be deposited in the General Services Administration, Real
				Property Activities, Federal Buildings Fund, $89,061,000 is
				appropriated, out of any money in the Treasury not otherwise
				appropriated;
								(3)the Administrator of General Services is
				authorized to initiate design, construction, repair, alteration, leasing, and
				other projects through existing authorities of the Administrator:
				Provided, That the General Services Administration shall
				submit a detailed plan, by project, regarding the use of funds to the
				Committees on Appropriations of the House of Representatives and the Senate
				within 30 days of enactment of this section; and
								(4)none of the funds
				appropriated or otherwise made available in this division for the
				General Services Administration, Real Property Activities, Federal
				Buildings Fund may be obligated for the Coast Guard consolidation and
				development of St. Elizabeths campus in the District of Columbia.
								21064.Notwithstanding section 101, the level for
				Merit Systems Protection Board, Salaries and Expenses shall be
				$35,814,000, together with not to exceed $2,579,000 for administrative expenses
				to adjudicate retirement appeals to be transferred from the Civil Service
				Retirement and Disability Fund in amounts determined by the Merit Systems
				Protection Board.
							21065.Notwithstanding section 101, the level for
				National Archives and Records Administration, Electronic Records
				Archives shall be $45,214,000.
							21066.(a)Notwithstanding section 101, the level for
				National Archives and Records Administration, Repairs and
				Restoration shall be $9,120,000.
								(b)Within the amount
				provided by this section, the following amounts shall not be required:
									(1)$1,485,000 for
				construction of a new regional archives and records facility.
									(2)$990,000 for
				repair and restoration of a plaza surrounding a presidential library.
									21067.(a)Notwithstanding section 101, the level for
				National Archives and Records Administration, Operating Expenses
				shall be $278,235,000.
								(b)Within the amount
				provided by this section, $1,980,000 shall not be required for the initial move
				of records, staffing, and operations of a presidential library.
								21068.Section 403(f) of
				Public Law
				103–356 (31 U.S.C. 501 note) shall be applied by substituting
				the date specified in section 106 of this division for October 1,
				2006.
							21069.The text of
				section
				405 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is
				amended to read as follows: There are authorized to be appropriated to
				carry out this title such sums as may be necessary for fiscal year
				2007.
							21070.Notwithstanding section 101, the level for
				Office of Personnel Management, Salaries and Expenses shall be
				$111,095,000, of which $6,913,170 shall remain available until expended for the
				Enterprise Human Resources Integration project and $1,435,500 shall remain
				available until expended for the Human Resources Line of Business project; and
				in addition $112,017,000 for administrative expenses, to be transferred from
				the appropriate trust funds of the Office of Personnel Management without
				regard to other statutes, including direct procurement of printed materials,
				for the retirement and insurance programs, of which $13,000,000 shall remain
				available until expended for the cost of automating the retirement
				recordkeeping systems.
							21071.Notwithstanding section 101, the level for
				Office of Special Counsel, Salaries and Expenses shall be
				$15,407,000.
							21072.Notwithstanding section 101, the level for
				United States Postal Service, Payment to the Postal Service Fund
				shall be $29,000,000; and, in addition, $6,915,000, which shall not be
				available for obligation until October 1, 2007, and shall be in addition to
				amounts provided under section 109.
							21073.(a)Notwithstanding section
				101, the level for Federal Payment to the Court Services and Offender
				Supervision Agency for the District of Columbia, shall be $209,594,000,
				of which $133,476,000 shall be for necessary expenses of the Community
				Supervision and Sex Offender Registration, $45,220,000 shall be available to
				the Pretrial Services Agency, and $30,898,000 shall be transferred to the
				Public Defender Service of the District of Columbia.
								(b)Notwithstanding section 101, the level for
				Federal Payment to the Office of the Chief Financial Officer of the
				District of Columbia shall be $20,000,000, and shall be used only for
				upgrading and expanding public transportation capacity, in accordance with an
				expenditure plan submitted by the Mayor of the District of Columbia not later
				than 60 days after the enactment of this section which details the activities
				to be carried out with such Federal Payment. Such Federal Payment may be
				applied to expenditures incurred as of October 1, 2006.
								(c)Notwithstanding section 101, any
				appropriation or funds made available to the District of Columbia pursuant to
				this division for Federal Payment for School Improvement which
				are made available to expand quality public charter schools in the District of
				Columbia shall remain available until expended to the extent that the
				appropriation or funds are used for public charter school credit enhancement
				and direct loans.
								(d)Notwithstanding
				section 101, no appropriation or funds shall be made available to the District
				of Columbia pursuant to this division with respect to any of the following
				items in the District of Columbia Appropriations Act, 2006 (Public Law
				109–115; 119 Stat. 2508 et seq.):
									(1)The item relating
				to Federal Payment for the National Guard Youth Challenge
				Program.
									(2)The item relating
				to Federal Payment for Marriage Development and
				Improvement.
									(e)Notwithstanding
				section 101, the level for Federal Payment for Emergency Planning and
				Security Costs in the District of Columbia shall be $8,533,000.
								(f)Notwithstanding
				section 101, the level for Defender Services in District of Columbia
				Courts shall be $43,475,000.
								(g)Notwithstanding
				any other provision of this division, except section 106, the District of
				Columbia may expend local funds for programs and activities under the heading
				District of Columbia Funds for such programs and activities
				under title V of H.R. 5576 (109th Congress), as passed by the House of
				Representatives, at the rate set forth under District of Columbia Funds,
				Summary of Expenses as included in the Fiscal Year 2007 Proposed Budget
				and Financial Plan submitted to the Congress by the District of Columbia on
				June 5, 2006 as amended on January 16, 2007.
								(h)Section 203(c) of
				the 2005 District of Columbia Omnibus Authorization Act (Public Law
				109–356; 120 Stat. 2038) is amended by striking 6
				months and inserting 1 year.
								(i)Not later than 60
				days after the enactment of this section, the Mayor of the District of Columbia
				shall submit a plan for the expenditure of the funds made available to the
				District of Columbia pursuant to this division to the Committees on
				Appropriations of the House of Representatives and the Senate.
								21074.Within the amount provided by this division
				for Other Federal Drug Control Programs, the following amount
				shall not be required: $1,980,000 as a directed grant to the Community
				Anti-Drug Coalitions of America for the National Community Anti-Drug Coalition
				Institute, as authorized in chapter 2 of the National Narcotics Leadership Act
				of 1988, as amended.
							21075.Within the amount provided by this division
				for Other Federal Drug Control Programs, $1,980,000 is provided,
				as authorized, under the Drug-Free Communities Support Program, for training,
				technical assistance, evaluation, research, and capacity building for
				coalitions.
							21076.Notwithstanding section 101, no funds shall
				be appropriated or otherwise made available by this division for the following
				accounts of the Department of the Treasury: Air Transportation
				Stabilization Program Account; and Treasury Building and Annex
				Repair and Restoration.
							21077.For purposes of this division, section 206
				of Public Law
				109–115 shall not apply.
							21078.(a)The Federal Election
				Commission may charge and collect fees for attending or otherwise participating
				in a conference sponsored by the Commission, and notwithstanding section 3302
				of title 31, United States Code, any amounts received from such fees during a
				fiscal year shall be credited to and merged with the amounts appropriated or
				otherwise made available to the Commission during the year, and shall be
				available for use during the year for the costs of sponsoring such
				conferences.
								(b)This section shall apply with respect to
				fiscal year 2007 and each succeeding fiscal year.
								11Department of
				Homeland Security
							21101.Not to exceed $155,600,000 shall be
				transferred to Department of Homeland Security, Transportation Security
				Administration, Expenses, to liquidate obligations incurred against
				funds appropriated in fiscal years 2002 and 2003, of which $150,300,000 shall
				be from unobligated balances currently available to the Transportation Security
				Administration, $300,000 shall be from unobligated balances currently available
				to the Office of the Secretary and Executive Management, and $5,000,000 shall
				be from unobligated balances currently available to the Under Secretary for
				Management: Provided, That the Transportation Security
				Administration shall not utilize any unobligated balances from the following
				programs: screener partnership program; explosive detection system purchase;
				explosive detection system installation; checkpoint support; aviation
				regulation and other enforcement; air cargo; air cargo research and
				development; and operation integration: Provided further, That
				of the funds transferred, $2,000,000 shall be from the Secure Flight
				Program; $100,000 shall be from the Immediate Office of the
				Deputy Secretary; $100,000 shall be from the Office of
				Legislative and Intergovernmental Affairs; $100,000 shall be from the
				Office of Public Affairs; and $5,000,000 shall be from
				MAX-HR Human Resource System.
							This division may be cited as the
				Continuing Appropriations Resolution,
				2007.
							.
		
	
		
			Passed the House of
			 Representatives January 31, 2007.
			Karen L. Haas,
			Clerk.
		
	
	
		February 1, 2007
		Read the second time and placed on the
		  calendar
	
